 1   COSCA LAW CORPORATION
     CHRIS COSCA SBN 144546
 2   1007 7th Street, Suite 210
 3   Sacramento, CA 95814
     916-440-1010
 4
     AMY L. BELLANTONI
 5   THE BELLANTONI LAW FIRM, PLLC
     2 Overhill Road, Suite 400
 6   Scarsdale, NY 10583
 7   Telephone: 914-367-0090
     Facsimile: 888-763-9761
 8   Pro Hac Vice admission forthcoming

 9   Attorneys for Plaintiffs
10
                                 UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12

13
     MARK BAIRD and                                   Case No.
14   RICHARD GALLARDO,
                  Plaintiffs,
15        v.                                          COMPLAINT FOR
                                                      DECLARATORY AND
16                                                    INJUNCTIVE RELIEF
     XAVIER BECERRA, in his official
     capacity as Attorney General of the State of     42 U.S.C. §§ 1983, 1988
17
     California, and DOES 1-10,
18

19                      Defendants.
20          NOW COME Plaintiffs, MARK BAIRD and RICHARD GALLARDO, by and through
21
     their counsel, and allege against Defendants California Attorney General Xavier Becerra and
22
     Does 1-10 as follows:
23
            1. This is an action for declaratory and injunctive relief proximately caused by
24
     California’s statutory firearms licensing scheme and the actions of the defendants for violations of
25

26   Plaintiffs’ fundamental human rights under, inter alia, the Second, Fourth, and Fourteenth

27   Amendments to the United States Constitution pursuant to 42 U.S.C. §1983.
28
                                               1
                  __________________________________________________________
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1                                     JURISDICTION AND VENUE
 2          2. The Court’s jurisdiction over Plaintiffs’ federal claims is authorized pursuant to 28
 3
     U.S.C. §1331 and §1343.
 4
            3. The Court’s jurisdiction over Plaintiffs’ claims for injunctive and declaratory relief is
 5
     authorized by 28 U.S.C. §2201 and §2202.
 6

 7          4. The Court’s jurisdiction over Plaintiffs’ federal claims and for statutory attorney’s fees

 8   is authorized pursuant to 42 U.S.C. §1983 and 42 U.S.C. §1988.

 9          5. Venue in this judicial district is proper under 28 U.S.C. §1391(b)(2) because a
10
     substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in this district.
11
                                                THE PARTIES
12
            6. Plaintiff, MARK BAIRD (“Plaintiff” or “Mr. Baird”) is a United States citizen and a
13
     resident of Siskiyou County, California.
14

15          7. Plaintiff, RICHARD GALLARDO (“Plaintiff” of “Mr. Gallardo”) is a United States

16   citizen and a resident of Shasta County, California.
17          8. Defendant XAVIER BECERRA (“Defendant” or “Defendant Becerra”) is the Attorney
18
     General of the State of California. Defendant Becerra is sued herein in his official capacity only.
19
     Pursuant to California State Constitution Article V, Section 13, as the Attorney General for the
20
     State of California, Defendant is the chief law enforcement officer of the State whose duty it is to
21

22   ensure that the laws of the State are uniformly and adequately enforced.

23          9. Defendant Becerra has direct supervision over every district attorney and sheriff and

24   over such other law enforcement officers as may be designated by law, in all matters pertaining to
25   the duties of their respective offices, and may require any of said officers to make reports
26
     concerning the investigation, detection, prosecution, and punishment of crime in their respective
27
     jurisdictions as to Defendant may seem advisable.
28
                                               2
                  __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1          10. Whenever in the opinion of Defendant Becerra any law of the State is not being
 2   adequately enforced in any county, it shall be Defendant’s duty to prosecute any violations of law
 3
     of which the superior court shall have jurisdiction. In such cases Defendant shall have all the
 4
     powers of a district attorney. When required by the public interest or directed by the Governor,
 5
     Defendant shall assist any district attorney in the discharge of the duties of that office.
 6

 7          11. Becerra and Defendants “DOES 1-10” are personally and otherwise responsible for

 8   formulating, executing, and administering the California Penal Code, which include those related

 9   to the possession of firearms, licensing, and manner of carry.
10
            12. The true names or capacities of Defendants DOES 1-10, whether individual,
11
     corporate, or otherwise, are presently unknown to Plaintiffs and are therefore sued herein as
12
     “Does 1-10”.
13
            13. Plaintiffs reserve the right to request leave of the Court to amend this complaint to
14

15   identify the true names and/or capacities of one or more of Defendants Does 1-10 within a

16   reasonable time of discovering their identities.
17                                       STATEMENT OF FACTS
18
            14. In every county in California having a population under 200,000, where a law-abiding
19
     individual has met the criteria for the issuance of an open carry license, the Sheriff of such county
20
     has discretion to deny the application due to the “may issue” language of the statutes. (Penal
21

22   Codes §26150 and §26155).

23          15. The California Department of Justice (“DOJ”) creates and provides to the state

24   Sheriff’s Offices standard Concealed Carry (“CCW”) Application Forms.
25          16. The California DOJ has not created, does not provide to the public via its website, and
26
     does not distribute to the various Sheriff’s Offices in the state, a standard application for an open
27
     carry license.
28
                                               3
                  __________________________________________________________
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1          17. None of the counties in California that have populations of less than 200,000 people
 2   (aka “26150(b)(2) counties”) have issued open carry licenses since 2012.
 3
            18. California Penal Code §26225 requires that a copy of all firearms licenses issued in
 4
     each county (open carry and concealed carry) be “filed immediately” with the DOJ.
 5
            19. For the time period encompassing 2012 to the present, the DOJ’s records reflect no
 6

 7   open carry licenses have been issued in the State of California.

 8   Plaintiff Mark Baird: Siskiyou County

 9          20. Plaintiff Mark Baird is an individual of unquestionably good moral character, a law-
10
     abiding citizen, and has never been charged with, summoned, or arrested for any violation of the
11
     California State Penal Code or any other criminal offense.
12
            21. Mr. Baird does not hold a California firearm license and does not fall within any of
13
     the exemptions to the California Penal Code sections criminalizing the possession of firearms,
14

15   whether loaded or unloaded.

16          22. Mr. Baird possesses firearms in his home for self-defense. Under California law, no
17   license is required to possess a firearm in one’s home for self-defense.
18
            23. Mr. Baird seeks to carry a handgun loaded and exposed (hereinafter “open carry”) for
19
     self-defense outside of his home and in public.
20
            24. Mr. Baird seeks to carry a firearm loaded and exposed for self-defense in public
21

22   without the need to demonstrate any “cause” or “reason” for the issuance thereof.

23          25. Mr. Baird is a resident of the County of Siskiyou, California, which according to the

24   most recent federal census has a population of less than 200,000 people. Based on the population
25   of Siskiyou County, its residents are eligible to apply for an open carry firearm license under
26
     California’s statutory firearms licensing scheme.
27

28
                                               4
                  __________________________________________________________
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1          Siskiyou County Application Process Devoid of “Open Carry” Option
 2          26. The Siskiyou County written criteria for the issuance of a carry license does not
 3
     contain an option for applying for an open carry license.
 4
            27. The Siskiyou County written instructions for a “carry” license only identify an option
 5
     for concealed carry, not open carry.
 6

 7          28. The Siskiyou County handgun licensing procedure has no option for a law-abiding

 8   individual to apply for an open carry license.

 9          29. The Siskiyou County Sheriff’s Office Information Form is entitled, “CONCEALED
10
     WEAPON LICENSE RENEWAL/CHANGE”.
11
             30. The Siskiyou County Sheriff’s Office has no form for an “Open Carry Renewal/
12
     Change”.
13
            31. The second page of the Siskiyou County Sheriff’s Office Information Form indicates,
14

15   “Signature of CCW holder”.

16          32. There are no forms used by the Siskiyou County Sheriff’s Office, or available to the
17   law-abiding residents of Siskiyou County, for the purpose of applying for an “Open Carry”
18
     handgun license.
19
            33. The Siskiyou County Sheriff’s website only provides “Concealed Carry Weapon
20
     Information”, and not “Open Carry Weapon Information”. The Siskiyou County Sheriff’s website
21

22   has no information related to obtaining and/or applying for an open carry license.

23          34. The Siskiyou County Sheriff’s Office provides to carry license applicants an

24   approved firearm application form issued by the State of California Department of Justice (the
25   “DOJ Application”). The DOJ Application contains a section for the applicant to indicate the type
26
     of license being applied for, which is to be filled out by the applicant.
27

28
                                               5
                  __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1          35. The “type of license” section on the DOJ Application handed out by the Siskiyou
 2   County Sheriff’s Office is pre-populated by the Siskiyou County Sheriff’s Office and indicates,
 3
     “STANDARD CCW”.
 4
            36. By filling in the “type of license” section on the DOJ Application, the Siskiyou
 5
     County Sheriff’s Office eliminates the ability for Siskiyou County residents to apply for an open
 6

 7   carry license.

 8          37. By filling in the “type of license” section on the DOJ Application, the Siskiyou

 9   County Sheriff’s Office purposely conceals from its residents their right to choose the type of
10
     handgun license to apply for, to wit, open carry.
11
            38. On more than one occasion, Mr. Baird applied to Siskiyou County Sheriff Jon Lopey
12
     (“Sheriff Lopey”) for an open carry license for self-defense in public pursuant to California Penal
13
     Code §26150.
14

15          39. Sheriff Lopey has denied each of Mr. Baird’s requests for an open carry firearms

16   license.
17          40. In Siskiyou County, even where an applicant has met the criteria for the issuance of
18
     an open carry license, the “may issue” language of California’s licensing scheme gives Sheriff
19
     Lopey the authority to deny the application. (Penal Code §26150(b)).
20
            41. Mr. Baird has met the criteria for the issuance of an open carry license, yet Sheriff
21

22   Lopey has denied his applications. Sheriff Lopey was authorized to deny Mr. Baird’s applications

23   because California’s licensing scheme contains the language “may issue”. (Penal Code

24   §26150(b)). Upon information and belief, Sheriff Lopey’s described conduct is performed at the
25   direction of and/or with the knowledge and approval of Defendant Becerra.
26
            42. There is no administrative appeal process available for challenging Sheriff Lopey’s
27
     denial of Mr. Baird’s applications for an open carry license.
28
                                               6
                  __________________________________________________________
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1            43. Even if there were an available administrative appeal process to challenge Sheriff
 2   Lopey’s denial of Mr. Baird’s application for an open carry license, such ‘process’ would be
 3
     futile because Sheriff Lopey informed Mr. Baird that he will not issue “open carry” licenses.
 4
              44. Upon information and belief, Sheriff Lopey has not issued any open carry firearm
 5
     licenses during his tenure as Sheriff of Siskiyou County.
 6

 7            45. If the language of California’s licensing scheme provided that the Sheriffs “shall

 8   issue” an open carry license to applicants who meet the criteria under Penal Code §26150(a) for

 9   the issuance thereof, Sheriff Lopey would be required by law to issue an open carry license to Mr.
10
     Baird.
11
              46. Mr. Baird would apply for an open carry license in a county other than Siskiyou
12
     County, but is prohibited by California Penal Code 26150(b)(2). California law requires open
13
     carry license applications be made in the county of residence. Mr. Baird’s application for an open
14

15   carry license in another county would be futile as none of the Sheriff Offices in California will

16   issue an open carry license.
17            47. Mr. Baird does not have a residence outside of Siskiyou County and is, therefore
18
     ineligible under §26150 and/or §26155 to apply for an open carry license in any other county.
19
              48. Mr. Baird seeks to carry a firearm loaded and exposed for self-protection outside of
20
     Siskiyou County, but is precluded by California State Penal Code §26150(b) and 26155(b), which
21

22   provide that an open carry license is only valid in the county of issuance.

23            49. If Mr. Baird is ultimately issued an open carry license, his Second Amendment right

24   to possess firearms for self-protection in public will exist only within Siskiyou County. The
25   moment Mr. Baird steps over the line from Siskiyou County into any other county in California,
26
     his open carry license will become invalid, leaving him subject to physical harm, criminal
27
     prosecution and incarceration. (Penal Codes §25850, §26150, and §26155).
28
                                                7
                   __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1          50. Mr. Baird, in fact, travels outside of Siskiyou County and intends to carry loaded and
 2   exposed for self-protection during such travels throughout the State of California.
 3
            51. Irrespective of the frequency of Mr. Baird’s travels outside of Siskiyou County, his
 4
     right to open carry while traveling outside of his county of residence is being infringed and
 5
     violated by California State Law and Defendants who, inter alia, enforce and direct the
 6

 7   enforcement of such laws.

 8          52. Mr. Baird intends to exercise his Second Amendment right to open carry in Siskiyou

 9   County and throughout the State of California, with or without an open carry license, as he is a
10
     law-abiding citizen, with no state or federal prohibitors to the possession of firearms, and seeks to
11
     exercise a core right protected by the Second Amendment, to wit, the right to open carry a firearm
12
     in public for self-protection.
13
     Plaintiff Richard Gallardo: Shasta County
14

15          53. Plaintiff Richard Gallardo is an individual of unquestionably good moral character, a

16   law-abiding citizen, and has ever been charged with, summoned, or arrested for any violation of
17   the California State Penal Code or any other criminal offense.
18
            54. Mr. Gallardo possesses firearms in his home for self-defense. Under California law,
19
     no license is required to possess a firearm in one’s home for self-defense.
20
            55. Mr. Gallardo seeks to carry a handgun loaded and exposed (“open carry”) for self-
21

22   defense outside of his home and in public.

23          56. Mr. Gallardo seeks to carry a firearm loaded and exposed for self-defense in public

24   without the need to demonstrate any “cause” or “reason” for the issuance thereof.
25          57. Mr. Gallardo is a resident of Shasta County, California. Shasta County has a
26
     population of less than 200,000 people. The residents of Shasta County are eligible to apply for
27
     an open carry firearm license under California’s statutory firearms licensing scheme.
28
                                               8
                  __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1             Shasta County Application Process Devoid of “Open Carry” Option
 2             58. The Shasta County written criteria for the issuance of a carry license does not contain
 3
     an option for applying for an open carry license.
 4
               59. The Shasta County written instructions for a “carry” license identify only “concealed
 5
     carry”.
 6

 7             60. The Shasta County handgun licensing procedure has no option for a law-abiding

 8   individual to apply for an open carry license.

 9             61. The Shasta County Sheriff’s Office Criteria and Requirements Form only mentions
10
     the process for applying for a Concealed Carry License.
11
               62. The Shasta County Sheriff’s Office has no application form for an “Open Carry
12
     Renewal/Change”.
13
               63. There are no forms available or used by the Shasta County Sheriff’s Office for the
14

15   purpose of applying for an “Open Carry” handgun license.

16             64. The Shasta County Sheriff’s website only provides information pertaining to applying
17   for a “Concealed Carry Weapon” license, and no information pertaining to applying for an “Open
18
     Carry” license.
19
               65. The Shasta County application instructions entitled, “Concealed Weapon Permit
20
     Application Process” only pertains to applying for a concealed carry license. Shasta County has
21

22   no instructions pertaining to applying for an open carry license.

23             66. The Shasta County Sheriff’s Office provides the approved firearm application form

24   issued by the State of California Department of Justice (the “DOJ Application”), which is
25   entitled, “Standard Application for License to Carry a Concealed Weapon (CCW).”
26
               67. Shasta County Sheriff Tom Bosenko (“Sheriff Bosenko”) has not issued any open
27
     carry firearm licenses during his tenure in Shasta County.
28
                                                 9
                    __________________________________________________________
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1          68. Sheriff Bosenko has publicly declared that he will never issue an open carry firearm
 2   license because open carry would cause a lot of angst, fear, and concern for his deputies.
 3
            69. Sheriff Bosenko stated publicly that, based on conversations during his regular
 4
     meetings with the Sheriffs around the State, none of the Sheriffs serving in 26150(b)(2) counties
 5
     in California have ever issued “open carry” pistol licenses. Upon information and belief, Sheriff
 6

 7   Bosenko and all other Sheriffs in the State of California are refusing to issue open carry firearm

 8   licenses at the direction of and/or with the encouragement, knowledge and/or approval of

 9   Defendant Becerra.
10
            70. Mr. Gallardo applied to Sheriff Bosenko’s office for an open carry license on more
11
     than one occasion. Each of Mr. Gallardo’s applications for an open carry license were denied by
12
     the Shasta County Sheriff’s Office.
13
            71. The Shasta County Sheriff’s Office explained, “We don’t offer a license to carry
14

15   loaded and exposed in Shasta County. This type of license is only good in the county issued and

16   we would have to extend this option to all permit holders.”
17          72. Mr. Gallardo has met the criteria for the issuance of an open carry license, yet the
18
     “may issue” language of California’s licensing scheme gives Sheriff Bosenko the authority to
19
     deny the application. (Penal Code §26150(b)).
20
            73. If the language of California’s licensing scheme provided that the Sheriffs “shall
21

22   issue” an open carry license to applicants who meet the statutory criteria under Penal Code

23   §26150(a) for the issuance thereof, Sheriff Bosenko would be required by law to issue an open

24   carry license to Mr. Gallardo.
25          74. Mr. Gallardo would apply for an open carry license in a county other than Shasta
26
     County, but is prohibited by California Penal Code §26150(b) and §26155(b). California law
27
     requires open carry license applications be made in the county of residence. Open carry licenses
28
                                              10
                  __________________________________________________________
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   are invalid outside of the county of issuance.
 2          75. Mr. Gallardo does not have a residence outside of Shasta County and is, therefore,
 3
     ineligible to apply for an open carry license in any other county. Even if Mr. Gallardo were
 4
     eligible to apply for an open carry license in a county having a population less than 200,000 other
 5
     than Shasta County, such application would be futile as no Sheriff Offices in California issue
 6

 7   open carry licenses.

 8          76. There is no administrative appeal process available for challenging Sheriff Bosenko’s

 9   denial of Mr. Gallardo’s applications for an open carry license.
10
            77. Even if there were an available administrative appeal process to challenge Sheriff
11
     Bosenko’s denial of Mr. Gallardo’s application for an open carry license, such ‘process’ would be
12
     futile because Sheriff Bosenko affirmatively stated that he does not, and will not, issue open carry
13
     licenses in Shasta County.
14

15          78. Mr. Gallardo seeks to carry a firearm loaded and exposed for self-protection outside

16   of Shasta County, but is precluded by California State Penal Code §26150(b)(2), which provides
17   that an open carry license is only valid in the county of issuance.
18
            79. If Mr. Gallardo is ultimately issued an open carry license, his Second Amendment
19
     right to self-protection in public will exist only within Shasta County. The moment Mr. Gallardo
20
     steps over the line from Shasta County into any other county in California, his open carry license
21

22   would become invalid, leaving him subject to physical harm, criminal prosecution, and

23   incarceration. (See, Penal Codes §25850, §26150, and §26155).

24          80. Mr. Gallardo, in fact, travels outside of Shasta County and intends to carry loaded and
25   exposed for self-protection during such travels throughout the State of California.
26
            81. Irrespective of the frequency of Mr. Gallardo’s travels outside of Shasta County, his
27
     right to open carry while traveling outside of his county of residence is infringed and violated by
28
                                              11
                  __________________________________________________________
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   California State Law.
 2              82. Mr. Gallardo intends to exercise his Second Amendment right to open carry in Shasta
 3
     County and throughout the State of California, with or without an open carry license, as he is a
 4
     law-abiding citizen, with no state or federal prohibitors to the possession of firearms, and seeks to
 5
     exercise a core right protected by the Second Amendment, to wit, the right to open carry of a
 6

 7   firearm in public for self-protection.

 8                                             STATEMENT OF LAW1

 9                                 Law Enforcement Has NO DUTY to Protect the Individual
10
                83. Despite the common misconception that law enforcement is required to “Serve and
11
     Protect”, police officers have no duty to protect any individual from physical harm caused by a
12
     third person. Citizens have no constitutional right to be protected by the state from physical attack
13
     by private third parties, absent some special relationship between the state and the victim or the
14

15   criminal and the victim that distinguishes the victim from the general public. Balistreri v Pacifica

16   Police Dept., 901 F2d 696, 699-700 (9th Cir 1988) (dismissing complaint where police failed to
17   take steps to respond to the continued threats, harassment and violence by estranged husband
18
     because “there is, in general, no constitutional duty of state officials to protect members of the
19
     public at large from crime.”); Martinez v. California, 444 U.S. 277, 284-85, 62 L. Ed. 2d 481, 100
20
     S. Ct. 553 (1980); Ketchum v County of Alameda, 811 F2d 1243, 1244-47 (9th Cir 1987); Bowers
21

22   v. DeVito, 686 F.2d 616, 618 (7th Cir. 1982).

23              84. California state laws cloak police officers with immunity from liability where police

24   are alleged to have failed to deploy prospective protective services, such as by failing to provide
25   armed security on buses, failing to provide police personnel to patrol a parking lot where a sexual
26
     assault subsequently occurred, or failing to dispatch police to a residence where a woman claimed
27

28   1
         The Statement of Law is integral to Plaintiffs’ claims and prayers for declaratory and injunctive relief.
                                                   12
                       __________________________________________________________
                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   her estranged husband had threatened to kill her. See, e.g., So v Bay Area R.T., 2013 US Dist
 2   LEXIS 149807, at *17-18 [ND Cal Oct. 17, 2013, No. C-12-05671 DMR] citing, Gates v.
 3
     Superior Court, 32 Cal. App. 4th 481, 505-07, 38 Cal. Rptr. 2d 489, 503-04 (1995) (summarizing
 4
     cases; applying Section 845 immunity to LAPD officers sued for withdrawing from an area at the
 5
     start of a riot).
 6

 7           85. Neither a public entity nor a public employee is liable for injury caused by the failure

 8   to make an arrest or by the failure to retain an arrested person in custody. California Government

 9   Code §846. See also, So v Bay Area R.T., 2013 US Dist LEXIS 149807 at *27-29, n 8 [ND Cal
10
     Oct. 17, 2013, No. C-12-05671 DMR] citing, Sullivan v. City of Sacramento (1987) 190
11
     Cal.App.3d 1070, 1077, 235 Cal.Rptr. 844 (cases finding police officers not liable for failure to
12
     protect are generally grounded in the common law distinction between misfeasance and
13
     nonfeasance); City of Sunnyvale v. Superior Court, (1988) 203 Cal.App.3d 839, 842, 250
14

15   Cal.Rptr. 214) (“One who has not created a peril is not liable in tort for merely failing to take

16   affirmative steps to assist or protect another, absent a special relationship giving rise to a duty to
17   so act.”) (internal citations omitted). See, e.g., Adams v. City of Fremont, 68 Cal. App. 4th 243,
18
     80 Cal. Rptr. 2d 196 (Cal. Ct. App. 1999) (asserting NIED and wrongful death actions against
19
     police who failed to prevent suicide); Williams v. State of California, 34 Cal. 3d 18, 192 Cal.
20
     Rptr. 233, 664 P.2d 137 (1983) (negligence claim against police officers who did not investigate
21

22   or pursue owner of a passing truck whose brake drum broke off and was propelled through the

23   windshield of plaintiff's car); M.B. v. City of San Diego, 233 Cal.App.3d 699, 284 Cal. Rptr. 555

24   (Cal. Ct. App. 1991) (negligence claim against police who failed to investigate or take
25   precautions against man who later raped woman who reported her fear of him to the police); Von
26
     Batsch v. American District Telegraph Company, 175 Cal. App. 3d 1111, 222 Cal. Rptr. 239
27
     (Cal. Ct. App. 1985) (wrongful death complaint against city and burglar alarm company for
28
                                                13
                    __________________________________________________________
                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   failure to investigate and discover unauthorized entry of intruder who later killed plaintiffs’
 2   husband and employee); Carpenter v. City of Los Angeles, 230 Cal. App. 3d 923, 281 Cal. Rptr.
 3
     500 (Cal. Ct. App. 1991) (negligent failure to warn witness of threats); Wallace v. City of Los
 4
     Angeles, 12 Cal. App. 4th 1385, 16 Cal. Rptr. 2d 113 (Cal. Ct. App. 1993) (negligent failure to
 5
     warn witness of danger); McCorkle v. City of Los Angeles, 70 Cal.2d 252, 74 Cal. Rptr. 389, 449
 6

 7   P.2d 453 (1969).

 8          86. Because law enforcement has no duty, legal or otherwise, to protect any individual

 9   from physical harm, each and every individual is responsible for protecting themselves from
10
     personal harm and danger.
11
            87. The government cannot prevent law-abiding individuals from exercising their
12
     fundamental right to possess firearms in public to protect themselves from physical harm.
13
                        The U.S. Constitution Codifies Pre-Existing Human Rights
14

15          88. We hold these truths to be self-evident, that all men are created equal, that they are

16   endowed by their Creator with certain inalienable Rights, that among these are Life, Liberty and
17   the pursuit of Happiness. The Declaration of Independence, 1 U.S.C. § XLIII (1776).
18
            89. Among the “self-evident truths” the Framers of the Constitution believed was that
19
     God endowed people with certain inalienable rights, rights no government could take away; these
20
     rights were inalienable by the government because they were derived from a source more
21

22   powerful than, and entitled to more respect than, the government--even a democratically elected

23   government. Newdow v Rio Linda Union Sch. Dist., 597 F3d 1007, 1029 (9th Cir 2010) (analyzing

24   whether the government’s inclusion of the phrase “under God” in the Pledge of Allegiance
25   established a religion; ultimately holding it did not.).
26
            90. “The Declaration of Independence was the promise; the Constitution was the
27
     fulfillment.” The Constitution fulfilled the promise of the Declaration by creating a government
28
                                              14
                  __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   of limited powers, divided into three coequal but separate branches that would check and balance
 2   one another to ensure the government remained limited, and the people’s rights secure. Newdow v
 3
     Rio Linda Union Sch. Dist., 597 F3d at 1030-1031.
 4
            91. The pre-existing human rights codified in the Bill of Rights (the first 10 Amendments
 5
     to the U.S. Constitution) are attached to the individual.
 6

 7          92. The Bill of Rights protects pre-existing freedoms, inter alia, freedom of speech,

 8   religion, and the press, freedom from governmental intrusion by soldiers into one’s home,

 9   security in one’s person and home from warrants lacking probable cause, freedom from
10
     unreasonable governmental searches, freedom from cruel and unusual punishment by the
11
     government, freedom from being prosecuted twice for the same criminal offense, the right to a
12
     trial by jury, freedom from self-incrimination in the face of criminal charges, and inter alia, the
13
     right to confront witnesses against you. See, e.g., Carpenter v United States, ___US___ , ___,
14

15   138 S Ct 2206, 2257 (2018) (“As the plain language of the Fourth Amendment makes clear,

16   Fourth Amendment rights are personal.”), citing, Rakas v. Illinois, 439 U. S. 128, 140, 99 S. Ct.
17   421, 58 L. Ed. 2d 387 (1978).
18
                      The Constitutional Amendments Are Fully Applicable to the States
19
            93. Decades ago, the United States Supreme Court abandoned the notion that the
20
     Fourteenth Amendment applies to the States only a watered-down, subjective version of the
21

22   individual guarantees of the Bill of Rights. McDonald v City of Chicago, 561 US at 785-786,

23   citing, S New York, 268 US 652, 654 (1925); Cantwell v. Connecticut, 310 U.S. 296 (1940);

24   Louisiana ex rel. Gremillion v. NAACP, 366 U.S. 293 (1961)], the prohibition of unreasonable
25   searches and seizures of the Fourth Amendment, [Ker v. California, 374 U.S. 23 (1963)], and the
26
     right to counsel guaranteed by the Sixth Amendment, [Gideon v. Wainwright, 372 U.S. 335
27
     (1963)] are all to be enforced against the States under the Fourteenth Amendment according to
28
                                              15
                  __________________________________________________________
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   the same standards that protect those personal rights against federal encroachment.”).
 2          94. Likewise, the Second Amendment right to keep and bear arms for the purpose of self-
 3
     defense is fully applicable to the states. McDonald v City of Chicago, supra.
 4
                                              The Second Amendment
 5
            95. The rights codified in the Bill of Rights are self-evident – the individual has no
 6

 7   burden to prove their entitlement to the exercise of these rights. Because these are pre-existing

 8   rights, the individual automatically benefits from, and is protected by, such rights.

 9          96. No individual is required to seek permission from the government before enjoying the
10
     benefits of the rights codified in the Bill of Rights. The Bill of Rights limits the government’s
11
     conduct; it does not give anything to the individual other than freedom from governmental
12
     oppression.
13
            97. “A well-regulated militia, being necessary to the security of a free State, the right of
14

15   the people to keep and bear arms, shall not be infringed.” United States Constitution, Amendment

16   II.
17          98. The Second Amendment does not give the individual the right to possess and carry
18
     weapons to protect himself; it prohibits the government from infringing upon the basic,
19
     fundamental right of the individual to (1) keep arms and (2) bear arms for self-defense. United
20
     States Constitution, Amendment II.
21

22          99. “Individual self-defense is the central component of the Second Amendment right.”

23   McDonald v City of Chicago, 561 US at 767, citing, District of Columbia v. Heller, 554 U.S. 570,

24   599 (emphasis added) (internal quotations omitted). The Second Amendment protects the core
25   right of the individual to self-protection. District of Columbia v. Heller, 554 US at 595-599, 628.
26
            100. The Second Amendment is “deeply rooted in this Nation’s history and tradition” and
27
     fundamental to our scheme of ordered liberty”. McDonald v City of Chicago, 561 US 742, 768
28
                                               16
                   __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   (2010). “The right to bear arms has always been the distinctive privilege of free men. Aside from
 2   any necessity of self-protection to the person, it represents among all nations power coupled with
 3
     the exercise of a certain jurisdiction…[I]t was not necessary that the right to bear arms should be
 4
     granted in the Constitution, for it had always existed.” District of Columbia v Heller, 554 US at
 5
     619, citing, J. Ordronaux, Constitutional Legislation in the United States 241-242 (1891).
 6

 7                                The Right to “Keep” and “Bear” Arms

 8          101. The right of law-abiding responsible citizens to use arms in the defense of hearth and

 9   home is a core right protected by the Second Amendment. District of Columbia v. Heller, 554 US
10
     570, 635 (2008).
11
            102. But, the right of the individual to possess firearms for self-defense in the home is not
12
     the core right of the Second Amendment, as many judicial decisions misleadingly posit. The
13
     Supreme Court in Heller did not hold or even opine that the right to possess firearms in the home
14

15   was the core right of the Second Amendment. Such a myopic view of the scope of the Second

16   Amendment’s protections would render superfluous the language pertaining to the necessity of
17   having a “well-regulated militia” to ensure “the security of a free State”. Surely, the framers of
18
     the Constitution did not envision or intend that the well-regulated militia would (or could) secure
19
     the freedom of the State from inside of their homes.
20
            103. The individual’s right to “self-defense” is the core Second Amendment right
21

22   identified by the Supreme Court in Heller. Heller, 554 US 630. Nowhere in Heller did the

23   Supreme Court limit the scope of the Second Amendment to the possession of firearms in the

24   home for self-defense; its holding simply found that the defendant government’s prohibition of
25   firearm possession in the home violated the Second Amendment. The right of the people to keep
26
     arms (possess) and bear arms (carry in public), are each central and integral to the core right to
27
     self-defense that is protected by the Second Amendment and they are of equal importance. Self-
28
                                              17
                  __________________________________________________________
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   defense at home and self-defense in public are equally important rights because keeping arms and
 2   bearing arms are necessary to the individual’s basic human right of self-defense.
 3
                                      The Basic Human Right to Self-Defense
 4
            104. Self-defense is a basic human right, recognized by many legal systems from ancient
 5
     times to the present day. McDonald v City of Chicago, 561 US at 768. The fundamental right to
 6

 7   self-defense is inseparable from the individual. The right of the law-abiding individual to possess

 8   firearms for the safety, defense, and preservation of one’s own body, is as critical and

 9   fundamental outside of the home as it is inside of the home. See, District of Columbia v. Heller,
10
     554 US at 595-599.
11
            105. The detailed analysis conducted by the Supreme Court in Heller bears out the
12
     Court’s desire to emphasize the existence the fundamental human right of the individual to self-
13
     defense – at home or in public. The narrow issue before the Court in Heller could have been
14

15   resolved without the Justices taking the time to call attention to the fact that the Second

16   Amendment “guarantee[s] the individual right to possess and carry weapons in case of
17   confrontation. This meaning is strongly confirmed by the historical background of the Second
18
     Amendment. We look to this because it has always been widely understood that the Second
19
     Amendment, like the First and Fourth Amendments, codified a pre-existing right. The very text of
20
     the Second Amendment implicitly recognizes the pre-existence of the right and declares only that
21

22   it ‘shall not be infringed.’ As we said in United States v. Cruikshank, 92 U.S. 542, 553, 23 L. Ed.

23   588 (1876), ‘[t]his is not a right granted by the Constitution. Neither is it in any manner

24   dependent upon that instrument for its existence. The second amendment declares that it shall not
25   be infringed…” District of Columbia v Heller, 554 US 570, 592 (2008) (emphasis in the original).
26
            106. The framers of the Constitution made clear that the core right to self-defense
27
     protected by the Second Amendment “shall not be infringed”. The core right to keep arms at
28
                                              18
                  __________________________________________________________
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   home and bear arms in public shall not be interfered with to any extent. Infringement of a core
 2   Second Amendment right is per se unconstitutional.
 3
            107. An individual does not forfeit his right to self-protection by stepping outside of his
 4
     home. The right to self-protection is as great outside of one’s home as it is inside the home.
 5
     Moore v Madigan, 702 F3d 933, 941 (7th Cir 2012).
 6

 7          108. Disarm a community and you rob them of the means of defending life. Take away

 8   their weapons of defense and you take away the inalienable right of defending liberty. McDonald

 9   v City of Chicago, 561 US at 776 (internal citation omitted).
10
                                “Open Carry” is a Core Second Amendment Right
11
            109. It is beyond cavil that law enforcement has no duty to protect the individual from
12
     harm. Because law enforcement has no duty to protect the individual, the duty of self-protection
13
     lies with the individual. Each person is solely and individually responsible for his own self-
14

15   defense and self-protection, at home and in public.

16          110. The Supreme Court has recognized that the individual’s right to self-defense is as
17   critical and fundamental outside of the home as it is inside of the home. See, District of Columbia
18
     v. Heller, 554 US at 595-599; McDonald, 561 US at 776. Carrying firearms for self-defense
19
     outside of one’s home is within the core rights protected by the scope of the Second Amendment.
20
            111. The Courts of this Circuit have held that the “concealed carry” of firearms is merely
21

22   a ‘privilege’ and not a core right subject to the protections of the Second Amendment. Peruta v

23   County of San Diego, 824 F3d 919, 942 (9th Cir 2016) (en banc) (Peruta II) (cert. den.).

24          112. Having trampled the right of the law-abiding individual to decide for himself how to
25   carry his firearm for self-defense in public, the only remaining option for bearing arms for self-
26
     protection in this Circuit is open carry.
27
            113. The United States Supreme Court expressly rejected the idea that the scope of the
28
                                              19
                  __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   Second Amendment right should be determined by ‘judicial interest balancing’. McDonald v City
 2   of Chicago, 561 US at 785-786, citing, Heller, 554 U.S. at 633-635 (“Evidence from the period
 3
     immediately following the ratification of the Fourteenth Amendment confirms that the right to
 4
     keep and bear arms is considered a “fundamental” right”). (internal citations omitted).
 5
               114. As such, the state cannot eviscerate a core right falling with the scope of the Second
 6

 7   Amendment right to bear arms by requiring a showing of “good cause”, forcing a law-abiding

 8   person to beg the government for permission to exercise his fundamental right to protect himself

 9   from physical harm.
10
                            California Requires “Good Cause” for Open Carry Licenses
11
               115. In California, carrying a loaded firearm in public, whether open or concealed,
12
     without a license or some other statutory exemption is a criminal offense subjecting the offender
13
     to incarceration and other criminal penalties. (Penal Code §25850).
14

15             116. California’s firearm licensing scheme requires applicants to demonstrate “good

16   cause” for the issuance of any carry license, whether for “concealed carry” or “open carry”.
17   (Penal Code §26150-§26225).
18
               117. As with the other nine (9) Amendments, the Second Amendment attaches to the
19
     individual and is automatic. There is no requirement that an individual demonstrate to the
20
     government “cause” before being able to exercise the core rights within the scope of the Second
21

22   Amendment - to possess and carry (“keep and bear”) firearms. United States Constitution, Bill of

23   Rights.

24             118. California Penal Code §26150(a) provides that when a person applies for a license to
25   carry a pistol, revolver, or other firearm capable of being concealed upon the person, the sheriff of
26
     a county may issue a license to that person upon proof of all of the following: (1) the applicant is
27
     of good moral character; (2) “good cause” exists for issuance of the license; (3) the applicant is a
28
                                                20
                    __________________________________________________________
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   resident of the county or a city within the county, or the applicant’s principal place of
 2   employment or business is in the county or a city within the county and the applicant spends a
 3
     substantial period of time in that place of employment or business; and (4) the applicant has
 4
     completed a course of training as described in Section 26165.
 5
              119. Similarly, under California Penal Code §26155(a), when an individual applies for a
 6

 7   license to carry a pistol, revolver, or other firearm capable of being concealed upon the person,

 8   the chief or other head of a municipal police department of any city or city and county may issue

 9   a license to that person upon proof of all of the following: (1) The applicant is of good moral
10
     character; (2) Good cause exists for issuance of the license; (3) The applicant is a resident of that
11
     city; (4) The applicant has completed a course of training as described in Section 26165.
12
              120. Under California Penal Codes §26150 and §26155, where an applicant has been
13
     found to be approved for the issuance of a license to carry, including demonstrating “good cause”,
14

15   the licensing officer2 “may issue a license in either of the following formats: (1) A license to

16   carry concealed a pistol, revolver, or other firearm capable of being concealed upon the person.
17   (2) Where the population of the county is less than 200,000 persons according to the most recent
18
     federal decennial census, a license to carry loaded and exposed in only that county a pistol,
19
     revolver, or other firearm capable of being concealed upon the person.”3
20
              121. Under both licensing statutes, §26150 and §26155, an applicant for an “open carry”
21

22   license in California must demonstrate “good cause” for the issuance of an “open carry” license.

23   (Penal Code §26150(a)(2)).

24                              California’s “Good Cause” Requirement for Open Carry
                                             Violates the Second Amendment
25
     2
       The “sheriff” of the county pursuant to §26150 and the “chief or other head of a municipal police department”
26   pursuant to §26155.
     3
       (1) A license to carry concealed a pistol, revolver, or other firearm capable of being concealed upon the person. (2)
27   Where the population of the county in which the city is located is less than 200,000 persons according to the most
     recent federal decennial census, a license to carry loaded and exposed in only that county a pistol, revolver, or other
28   firearm capable of being concealed upon the person.
                                                21
                    __________________________________________________________
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1
               122. Broadly prohibitory laws restricting a core Second Amendment right are
 2

 3   categorically unconstitutional. Heller, 554 U.S. at 628-35 (“We know of no other enumerated

 4   constitutional right whose core protection has been subjected to a free-standing ‘interest-

 5   balancing’ approach.”); McDonald, 130 S. Ct. at 3047-48.
 6             123. California’s “good cause” requirement for the issuance of an open carry firearms
 7
     license restricts the core right to self-defense under the protections of the Second Amendment and
 8
     is per se unconstitutional. A law-abiding person does not lose his right to protect himself simply
 9
     by walking outside of his front door. See, District of Columbia v. Heller, 554 US at 595-599 (The
10

11   basic human right to self-defense is inseparable from the individual. The right of the law-abiding

12   individual to possess firearms for the safety, defense, and preservation of one’s own body, is as

13   critical and fundamental outside of the home as it is inside of the home.).
14
               124. The Ninth Circuit upheld “good cause” requirements for the issuance of a concealed
15
     carry license based on the [unconstitutional] view that the Second Amendment does not extend to
16
     the concealed carry of firearms in public by members of the general public in Peruta v County of
17
     San Diego, 824 F3d at 939 (“any prohibition or restriction on concealed carry that a state may
18

19   choose to impose, including a requirement of “good cause” however defined, does not violate the

20   individual’s Second Amendment rights).
21             125. Eliminating the concealed carry of firearms from the scope of the rights protected by
22
     the Second Amendment leaves only one option for self-defense in public - open carry. The
23
     Peruta II court acknowledged that if the Second Amendment protects the right of a member of
24
     the general public to carry a firearm in public, it is only the right to open carry. Peruta II, 824 F3d
25

26   at 942.

27             126. California’s “good cause” requirement, upheld by the Ninth Circuit as a lawful

28   restriction on the ‘privilege’ to carry concealed, is categorically unconstitutional when applied to
                                                       22
                   __________________________________________________________
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   open carry, which is [by default] a core Second Amendment right.
 2              127. California’s “good cause” requirement is unconstitutional because it treats a core
 3
     Second Amendment right (open carry) the same way it treats what it deems to be a ‘privilege’
 4
     (concealed carry).
 5
                128. The average person cannot establish “good cause”, which is commonly defined in
 6

 7   the Ninth Circuit and other circuits demonstrating a need for self-protection that is greater than

 8   the average person, requiring documented threats of violence that establish the applicant is a

 9   target and at risk for specific harm. “Good cause” can rarely be established because members of
10
     the general public have not had specific threats made against them nor can the average person
11
     demonstrate that they are being targeted for violent acts. The definition of “good cause” does not
12
     include the basic human right to self-defense in public.
13
                129. The factors constituting “good cause” for the issuance of a carry license vary from
14

15   county to county as determined by the sheriff in office at the time; the definition is subject to

16   change at the whim of the sitting sheriff and/or when a new sheriff is elected.
17              130. Indeed, the Los Angeles Police Department has moved to cancel most of the few
18
     remaining concealed weapons permits in civilian hands, which have been held by law-abiding
19
     individuals since 1994 simply because Police Chief Michel Moore “does not believe [the
20
     concealed carry licensees] were still entitled to the permits, because he ‘felt’ it was ‘unlikely’ that
21

22   they still faced ‘extraordinary physical danger’ to their lives.4 “I do not believe the continued

23   wholesale allowance for each to possess a CCW license based on circumstances that may have

24   existed 24 years ago is in the best interest of the public,” Chief Moore said. Id. The right to carry
25   firearms for self-protection cannot continue to be controlled and dictated by the arbitrary and
26
     unconstitutional views of governmental officials with an unnatural and aberrant compulsion to
27

28   4
         See, https://bearingarms.com/tom-k/2019/04/01/lapd-wants-cancel-citizens-concealed-carry-permits/.
                                                  23
                      __________________________________________________________
                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   dictate whether and how law-abiding individuals exercise their fundamental right to protect
 2   themselves. Indeed, left unchallenged and unchecked, this controlling and irrational conduct will
 3
     effectively leave law-abiding individuals completely vulnerable and defenseless in the presence
 4
     of armed criminals, lawbreakers, and delinquents. This is true because the police have no duty to
 5
     protect anyone and criminals, by definition, do not follow the law.
 6

 7          131. Aside from Defendants’ de facto ban on open carry and the issuance of open carry

 8   licenses since 2012, the state’s statutory “good cause” requirement amounts to a total ban on

 9   public carry for the typical law-abiding citizen. When the “good cause” requirement is analyzed
10
     regarding its effect on the typical law-abiding citizen, it prevents and precludes the typical
11
     member of society from self-protection outside of their home. See, Wrenn v. District of
12
     Columbia, 864 F.3d 650, 665-666 (DC Cir 2017) (“…the good-reason law is necessarily a total
13
     ban on most D.C. residents’ right to carry a gun in the face of ordinary self-defense needs, where
14

15   these residents are no more dangerous with a gun than the next law-abiding citizen.”).

16          132. The “good cause” and “proper cause” requirements in this Circuit and others are
17   intentionally imposed by the government for the sole purpose of severely restricting the issuance
18
     of concealed carry licenses. The very goal of the “good cause” requirement is to eliminate the
19
     public carrying of firearms. Because the average person cannot establish “good cause” as defined
20
     under California jurisprudence, few “concealed carry” licenses are issued in this state.
21

22          133. The “good cause” requirement has, in fact, prevented the issuance of any open carry

23   license in the State of California since 2012.

24          134. The “good cause” requirement is per se unconstitutional and violates the Second
25   Amendment because it requires individuals to distinguish themselves from the typical law-
26
     abiding citizen, however, fundamental rights like the right to self-protection are the same for
27
     every law-abiding individual.
28
                                              24
                  __________________________________________________________
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1          135. No law-abiding individual should be required to prove they are entitled to protect
 2   themselves from harm, particularly when law enforcement has no duty to protect the individual.
 3
            136. Plaintiffs’ right to self-protection exists wherever they are – whether in public or at
 4
     home – its value and inalienability does not change based on their location.
 5
            137. Those portions of California Penal Code §26150 and §26155 requiring an applicant
 6

 7   to show “good cause” for the issuance of an “open carry” firearm license should be declared a

 8   violation of the Second Amendment, enjoined from enforcement, and stricken as unconstitutional.

 9                 California’s “May Issue” Language for “Open Carry” is Unconstitutional
10
            138. California Penal Code §26150(a) provides that a sheriff of a county may issue a
11
     license to that person upon proof of all of the following: (1) the applicant is of good moral
12
     character; (2) good cause exists for issuance of the license; (3) the applicant is a resident of the
13
     county or a city within the county, or the applicant’s principal place of employment or business is
14

15   in the county or a city within the county and the applicant spends a substantial period of time in

16   that place of employment or business; and (4) the applicant has completed a course of training as
17   described in Section 26165. (emphasis added).
18
            139. California Penal Code §26150 provides that “where an applicant has been approved”
19
     for the issuance of a license to carry a pistol, revolver, or other firearm capable of being
20
     concealed upon the person, the sheriff may issue a license to carry loaded and exposed (“open
21

22   carry”) where the population of the county is less than 200,000 persons according to the most

23   recent federal decennial census. (emphasis added).

24          140. Similarly, Penal Code §26155 provides, “the chief or other head of a municipal
25   police department may issue an “open carry” license…where the population of the county in
26
     which the city is located is less than 200,000 persons according to the most recent federal
27
     decennial census...” (emphasis added).
28
                                              25
                  __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1            141. Where a law-abiding person has no state or federal prohibitors to firearm possession,
 2   the government is prohibited from interfering with and infringing that individual’s ability to
 3
     exercise the basic human right to self-defense outside of the home. The right to self-protection
 4
     outside of the home is as much a core and fundamental right falling within the scope of the
 5
     Second Amendment as the right to self-protection inside of the home.
 6

 7            142. The “may issue” language of California Penal Codes §26150 and §26155 should be

 8   declared a violation of the Second Amendment, enjoined from enforcement, and stricken as

 9   unconstitutional.
10
                  California’s Geographical Restrictions on “Open Carry” Are Unconstitutional
11                                      (Second Amendment Violation)

12            143. Applications for an open carry license must be made in the applicants’ county of

13   residence.5 (Penal Codes §26150(a)(3) and §26155(a)(3)).
14
              144. There are certain exceptions to the general prohibitions on “open carry” in
15
     California, but Plaintiffs do not fall within any of the statutory exceptions that would permit the
16
     “open carry” of a firearm throughout the State of California without criminal penalties.
17
              145. Open carry licenses can only be issued in counties that have a population less than
18

19   200,000 and are only valid in the county of residence/issuance. (Penal Codes §26150(b) and

20   §26155(b)).
21            146. If an individual who is duly issued an open carry license carries his firearm loaded
22
     and exposed in a county other than his county of residence (the county of issuance) he will be
23
     subject to criminal penalties and sanctions, up to and including imprisonment. (Penal Code
24
     §25850).
25

26            147. Individuals who are issued an open carry license in their home county are rendered

27   5
       Statutory language relating to business ownership and/or employment have been omitted as immaterial to the
     instant matter. Plaintiff is not substantially employed in any other county or city and state law preempts local
28   authorities from issuing handgun “open carry” licenses, except as provided by law.
                                                26
                    __________________________________________________________
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   unarmed and defenseless when traveling to any other part of California.
 2          148. If Plaintiffs are issued an open carry license and thereafter choose to leave their
 3
     firearms home while traveling to other counties in California, they will be left defenseless and
 4
     unarmed.
 5
            149. While governmental regulations on sensitive areas, such as schools and courthouses
 6

 7   have been upheld by the courts as presumptively lawful (Heller, 554 US at 626), California’s

 8   broad and overreaching geographical (1) limitation on the validity of open carry licenses; and (2)

 9   ban on the issuance of an open carry license based on population size, eviscerates a core right of
10
     the individual to “open carry” for self-protection outside of the home.
11
            150. Restricting the open carry of firearms from entire counties in the state based on
12
     population size unlawfully implicates a core Second Amendment right, serves no legitimate
13
     governmental interest, and has no provable or quantifiable effect on public safety.
14

15          151. Indeed, the danger to the individual and need for the protections of the Second

16   Amendment increase in direct proportion to the increase in population density, due to the
17   corresponding increase in criminals and criminal activity in highly populated areas. Preventing
18
     open carry by law-abiding individuals in high crime/highly populated areas does not increase
19
     public safety. To the contrary, the open carry of firearms by law-abiding people in highly
20
     populated, high crime areas will decrease the rate of criminal activity.
21

22          A. County of Issuance

23          152. Those provisions of California Penal Code §26150(b) and §26155(b) restricting

24   “open carry” to the county of issuance infringe on and violate a core right of the Second
25   Amendment, to wit, the right to self-protection via “open carry” outside of the home in every
26
     other county in California.
27
            153. Those portions of §26150(b) and §26155(b) restricting “open carry” to the county of
28
                                              27
                  __________________________________________________________
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   issuance should be declared a violation of the Second Amendment, enjoined from enforcement,
 2   and stricken as unconstitutional.
 3
            B. Counties With Populations Less Than 200,000
 4
            154. Those provisions of California Penal Code §26150(b) and §26155(b) restricting
 5
     “open carry” to counties with a population under 200,000 infringe on and violate a core right of
 6

 7   the Second Amendment, to wit, the right to self-protection via “open carry” outside of the home.

 8          155. Those portions of California Penal Code §26150(b) and §26155(b) restricting “open

 9   carry” to counties with a population under 200,000 should be declared a violation of the Second
10
     Amendment, enjoined from enforcement, and stricken as unconstitutional.
11
                California’s Geographical Restrictions on “Open Carry” Are Unconstitutional
12                                  (Fourteenth Amendment Violation)

13          156. The right to travel “was recognized as a right fundamental to the national character
14
     of our Federal government” before the Fourteenth Amendment was ratified. Edwards v
15
     California, 314 US 160, 178 (1941). The fundamental constitutional right to travel is protected by
16
     the Privileges and Immunities Clause of Article IV, §2 of the U.S. Constitution, and the Privileges
17
     and Immunities and Equal Protection clauses of the Fourteenth Amendment to the U.S.
18

19   Constitution. See, Att’y Gen. of N.Y. v. Soto-Lopez, 476 U.S. 898, 902 (1986). This right

20   “protects the right of a citizen of one State to enter and to leave another State.” Saenz v. Roe, 526
21   U.S. 489, 500 (1999); see United States v. Guest, 383 U.S. 745 (1966); Edwards v. California,
22
     314 U.S. 160 (1941).
23
            157. In Bell v Maryland, 378 US 226 (1964), the Supreme Court queried, “Is the right of
24
     a person to eat less basic than his right to travel, which we protected in Edwards v. California,
25

26
27   314 U.S. 160? Does not a right to travel in modern times shrink in value materially when there is

28   no accompanying right to eat in public places? The right of any person to travel interstate
                                                    28
                __________________________________________________________
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   irrespective of race, creed, or color is protected by the Constitution. Certainly his right to travel
 2   intrastate is as basic. Certainly his right to eat at public restaurants is as important in the modern
 3
     setting as the right of mobility. In these times that right is, indeed, practically indispensable to
 4
     travel either interstate or intrastate.” Bell v Maryland, 378 US at 255 (vacating the convictions of
 5
     12 African American students charged with Criminal Trespass after they participated in a “sit-in”
 6

 7   demonstration at a privately-owned restaurant that refused to serve members of their race.).

 8            158. The fundamental right to interstate and/or intrastate travel, in order to exercise the

 9   basic right to eat for self-preservation, is common sense.
10
              159. The United States Supreme Court recognized that eating is a basic necessity for the
11
     body to continue its existence, but if the body succumbs to death from a physical attack, what
12
     good is food then? Protection of the body from physical harm is even more fundamental to
13
     human existence than food; if the body does not exist, neither does the need for travel, food, or
14

15   water.

16            160. The right of any person to travel interstate irrespective of race, creed, or color is
17   protected by the Constitution. Edwards v. California, supra. “Certainly [the] right to travel
18
     intrastate is as basic. Certainly [the] right to eat at public restaurants is as important in the modern
19
     setting as the right of mobility. In these times that right is, indeed, practically indispensable to
20
     travel either interstate or intrastate.”
21

22            161. The statutory ban on open carry (i) outside of one’s own county and (ii) in counties

23   having a population over 200,000 violates Plaintiffs’ fundamental right to travel by forcing them

24   to choose which constitutional right they would rather exercise: the right to travel or their Second
25   Amendment right to self-defense in public.
26
              162. California Penal Codes §26150(b) and §26155(b) per se interfere with and deter
27
     Plaintiffs’ right to intrastate travel by forcing Plaintiffs to choose between self-protection (Second
28
                                               29
                   __________________________________________________________
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   Amendment) and their right to travel. See, e.g., Soto-Lopez, 476 U.S. at 903.
 2           163. California Penal Codes §26150(b) and §26155(b) discriminate against individuals
 3
     based on the exercise of their Second Amendment rights.
 4
             164. If Plaintiffs are granted an open carry license and carry a firearm outside of their
 5
     respective counties of residence, which they each intend to do, they will risk having their open
 6

 7   carry licenses revoked for failing to remain in the county of issuance while armed, which will

 8   deprive them of their Second Amendment right to open carry.

 9           165. If Plaintiffs carry openly outside of their counties of issuance, which they intend to
10
     do, they will risk criminal prosecution because they will be carrying open and loaded without a
11
     valid license based on the restrictions of Penal Code §26150(b) and §26155(b). See, Harman v.
12
     Forssenius, 380 U.S. 528, 540 (1965) (“It has long been established that a State may not impose a
13
     penalty upon those who exercise a right guaranteed by the Constitution.”).
14

15           A. County of Issuance

16           166. Those portions of California Penal Codes §26150(b) and §26155(b) restricting the
17   validity of an “open carry” license to the county of issuance violate the Fourteenth Amendment
18
     right to travel.
19
             167. Those portions of California Penal Codes §26150(b) and §26155(b) restricting the
20
     validity of an “open carry” license to the county of issuance should be declared a violation of the
21

22   Fourteenth Amendment right to travel, enjoined from enforcement, and stricken as

23   unconstitutional.

24           B. Counties With Populations Less Than 200,000
25           168. Those portions of California Penal Codes §26150(b) and §26155(b) restricting the
26
     issuance of “open carry” license to counties with a population under 200,000 violate the
27
     Fourteenth Amendment right to travel.
28
                                               30
                   __________________________________________________________
                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1          169. Those portions of California Penal Codes §26150(b) and §26155(b) restricting the
 2   issuance of “open carry” licenses to counties with a population under 200,000 should be declared
 3
     a violation of the Fourteenth Amendment right to travel, enjoined from enforcement, and stricken
 4
     as unconstitutional.
 5
                California’s Geographical Restrictions on “Open Carry” Are Unconstitutional
 6                                     (Dormant Commerce Clause)
 7
            170. The Constitution grants Congress the power to “regulate Commerce … among the
 8
     several States.” U.S. Const. art. I, §8, cl. 3. “Although the Constitution does not in terms limit
 9
     the power of States to regulate commerce, [the Supreme Court] ha[s] long interpreted the
10

11   Commerce Clause as an implicit restraint on state authority, even in the absence of a conflicting

12   federal statute.” United Haulers Ass’n, Inc. v. Oneida Herkimer Solid Waste Mgmt. Auth., 550

13   U.S. 330, 338 (2007).
14
            171. The Commerce Clause’s implied restriction on state authority, referred to as the
15
     “dormant Commerce Clause,” is driven by a concern about economic protectionism—that is,
16
     regulatory measures designed to benefit in-state economic interests by burdening out-of-state
17
     competitors. McBurney v. Young, 133 S. Ct. 1709, 1719 (2013) (internal quotations omitted);
18

19   Maine v. Taylor, 477 U.S. 131, 151 (1986) (“The Commerce Clause significantly limits the

20   ability of States and localities to regulate or otherwise burden the flow of interstate commerce.”
21   (emphasis added)).
22
            172. Plaintiffs intend to carry their firearms openly while traveling outside of their
23
     counties of issuance and into other counties within the State of California for all lawful purposes,
24
     including those activities that affect interstate and intrastate commerce.
25

26
27          173. California Penal Codes §26150(b) and §26155(b) violate the Dormant Commerce

28   Clause by discriminating against interstate commerce, imposing burdens on commerce that far
                                                    31
                 __________________________________________________________
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   exceed any purported local benefits, and impermissibly attempting to control economic activity
 2   that takes place entirely (i) outside of the county issuing an open carry license, and (ii) outside of
 3
     counties having a population under 200,000.
 4
             174. California Penal Codes §26150(b) and §26155(b) impermissibly and negatively
 5
     affect the regulation of commerce within and without counties having populations of 200,000 or
 6

 7   less.

 8           A. County of Issuance

 9           175. Those provisions of California Penal Codes §26150(b) and §26155(b) restricting
10
     “open carry” to the county of issuance violate the Dormant Commerce Clause.
11
             176. Those provisions of California Penal Codes §26150(b) and §26155(b) restricting
12
     “open carry” to the county of issuance should be declared a violation of the Dormant Commerce
13
     Clause, enjoined from enforcement, and stricken as unconstitutional.
14

15           B. Counties With Populations Less Than 200,000

16           177. Those provisions of California Penal Codes §26150(b) and §26155(b) restricting
17   “open carry” to counties with a population under 200,000 violate the Dormant Commerce Clause.
18
             178. Those provisions of California Penal Codes §26150(b) and §26155(b) restricting
19
     “open carry” to counties with a population under 200,000 should be declared a violation of the
20
     Dormant Commerce Clause, enjoined from enforcement, and stricken as unconstitutional.
21

22                       California’s Unloaded Carry Restrictions Are Unconstitutional
                                        (Second Amendment Violation)
23
             179. A core right of the Second Amendment is the right of the law-abiding individual to
24
     carry a firearm (“bear arms”) outside of the home. See cases cited, supra. An open carry license
25

26
27   issued under §26150(b) or §26155(b) would permit Plaintiffs to carry a firearm in public “loaded

28   and exposed”.
                                              32
                  __________________________________________________________
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1            180. California Penal Code §26350 makes it a crime to open carry an unloaded handgun,
 2   whether on one’s person, inside a vehicle, or on a vehicle. A violation of §26350 carries penalties
 3
     of imprisonment up to one year and/or fines.
 4
              181. Should Plaintiffs be issued open carry licenses and encounter a circumstance
 5
     wherein their respective handguns are in an unloaded state while in public, Plaintiffs would face
 6

 7   criminal prosecution and penalties, including imprisonment.

 8            182. Should Plaintiffs be issued open carry licenses, they may also face circumstances

 9   wherein they possess their handgun inside of their respective vehicles in an unloaded state, and
10
     would therefore face criminal prosecution and penalties including imprisonment under Penal
11
     Code §26350.
12
              183. California Penal Code §26350 should be declared unconstitutional as applied to
13
     open carry licensees, enjoined from enforcement, and stricken as unconstitutional.
14

15            Demarcating the Manner of Personal Carry Violates the Second Amendment

16            184. A core right protected by the Second Amendment is the right to bear arms for self-
17   defense. The term “bears a firearm” refers to an individual “carrying the weapon on or about his
18
     person for the purpose of being armed and ready for offensive or defensive action in case of a
19
     conflict.” Muscarello v United States, 524 US 125, 139-140 (1998) (Justice Ginsberg, dissenting
20
     opinion), citing, Black's Law Dictionary 214 (6th ed. 1990) (defining the phrase “carry arms or
21

22   weapons”). “On or about his person” necessarily means one’s body or within his area of reach.

23            185. The government’s interference with the manner in which a law-abiding individual

24   can bear arms in public unlawfully infringes upon the Second Amendment and fails to promote
25   any significant, substantial, or important government objective. Pena v Lindley, 898 F3d 969, 979
26
     (9th Cir 2018), citing, Jackson v. City & Cty. of San Francisco, 746 F.3d 953, 965 (9th Cir.
27
     2014).
28
                                               33
                   __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1             186. The law-abiding individual with no legal or factual prohibitors to firearm possession,
 2   such as Plaintiffs, is fit to possess firearms in the first instance.
 3
               187. A firearm in the hands of the law-abiding person, such as Plaintiffs, is a tool of self-
 4
     protection, and sometimes, a tool of protection for law enforcement officers and fellow neighbors
 5
     as well.
 6

 7             188. A law-abiding person carrying a firearm, such as Plaintiffs, is no more likely to

 8   commit a crime with that firearm than he is likely to commit a crime with the car he drives, the

 9   knife in his tackle box, or the axe in his shed.
10
               189. California strives to eliminate the public carry of firearms altogether, as borne out by
11
     California’s licensing scheme which requires of “good cause” for the issuance of any type of
12
     carry license whether for concealed carry or open carry.
13
               190. Defendant Becerra, dubbed “The Enemy of the Second Amendment”6, has
14

15   consistently taken steps in his professional capacity to restrict Second Amendment rights.

16             191. A law-abiding individual who cannot demonstrate “good cause” as defined by
17   Defendants, and California state and federal courts, should not face criminal prosecution simply
18
     because s/he has made the tactical decision to carry a lawfully owned firearm in the small of the
19
     back holster, in a pocket, or underneath a sweater or jacket.
20
               192. Concealed carry is the universally preferred method of law-abiding individuals,
21

22   including Plaintiffs, to carry a firearm, for reasons including tactical advantage over an attacker,

23   convenience of carry location, accessibility to one’s firearm for self-defense, and practical

24   considerations relating to one’s wardrobe.
25             193. With the commencement of governmental regulation of the possession of firearms,
26
     legislative statutes and judicial case law have unconstitutionally redefined the term “concealed”.
27

28   6
         NRA-ILA, January 7, 2017.
                                                 34
                     __________________________________________________________
                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   “Concealment” was historically synonymous with an intention to hide or cover up forbidden
 2   conduct and/or objects, denoting malintent and a criminal mens rea.
 3
             194. A law-abiding individual who is lawfully carrying a firearm on their person in public
 4
     – whether openly such that the firearm can be readily seen, or in a waistband holster covered by a
 5
     winter jacket – is simply “carrying” their firearm. A law-abiding person has no malintent; they
 6

 7   have no intention to use their firearm to commit a crime. There is no legitimate governmental

 8   objective served by regulating how law-abiding people can carry their firearms.

 9           195. The definition of “open carry” or “exposed carry” cannot even be conclusively
10
     established and creates an unlawful legal burden and risk of criminal prosecution on the law-
11
     abiding individual. An individual with a duly-issued open carry license who puts on a coat in the
12
     wintertime, is now ‘concealing’ his firearm. A woman wearing a dress upon which it would be
13
     impossible to secure a firearm “exposed”, will necessarily be stripped of the right to protect
14

15   herself in public because she will be prosecuted as a criminal if she carries her firearm holstered

16   underneath her dress or in her purse.
17           196. In 1863, California passed legislation banning concealed carry of firearms due to the
18
     high rate of crime during the Gold Rush.7 As the San Francisco newspaper The Daily Alta
19
     California explained it:
20
21                    “During the thirteen years that California has been a State, there
                      have been more deaths occasioned by sudden assaults with weapons
22
                      previously concealed about the person of the assailant or assailed,
23                    than by all other acts of violence which figure on the criminal
                      calendar…. Heretofore there has been no law passed which would
24                    remedy the evil. Public opinion, as expressed through the action of
                      our legislators, seems to have sanctioned the custom, barbarous
25                    though it be. For many sessions prior to the last, ineffectual efforts
                      were made to enact some statute which would effectually prohibit
26
                      this practice of carrying concealed weapons. A radical change of
27
     7
      NRA Institute for Legislative Action, Tuesday January 1, 2013, citing, “Three Years in California”, Borthwick, J.D.
28   (1857); Gunfighters, Highwaymen, & Vigilantes”, McGrath, Roger (1984).
                                                35
                    __________________________________________________________
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1                       public sentiment demanded it, but the desired law was not passed
                         until the last Legislature, by a handsome majority, enacted the
 2                       subjoined act, entitled “An Act to prohibit the carrying of concealed
 3                       weapons.”

 4
                197. Only 7 years later, California repealed the concealed carry ban. The Sacramento
 5
     Daily Union published an editorial discussing the 1870 repeal of the concealed-carry ban:
 6

 7                       “There is reason to believe it was generally observed by the vast
                         majority of good citizens. There is as good reason to believe it was
 8                       not observed by the vast majority of roughs, fighting men, and
                         predatory characters. In many cases of assault between quiet
 9                       citizens and these last named characters, it was found that the good
                         citizen had to defend himself unarmed against the predacious one
10                       with arms, the former suffering for his respect of the law. It was
                         also found that the police were apt to arrest any quiet citizen on
11                       whom they discovered concealed weapons, while they paid little
                         attention to the roughs who were known to carry arms habitually.”8
12

13              198. Criminals, by definition, do not follow the law. No governmental purpose is served

14   by restricting law-abiding people from carrying their firearms in the manner they feel most
15   comfortable and are better able tactically to protect themselves.
16
                199. “Laws preventing law-abiding citizens from carrying firearms for self-protection…
17
     become an abomination in practice…plac[ing] the peaceful citizen completely at the mercy of a
18
     class whose offenses against order it was intended to check, but did not, owing to the remissness
19

20   in duty of the guardians of the law.” Sacramento’s experience was the immediate cause of the

21   “repealing movement … where bands of armed roughs, scorning the law against carrying

22   concealed weapons, were perpetrating highway robberies on quiet, unarmed citizens, who could
23   not prepare for self-defense without danger of being arrested and fined every day.”
24
                200. “The editorial acknowledged that one of the good things hoped for had happened in
25
     the intervening months:
26
27

28   8
         NRA Institute for Legislative Action, Tuesday January 1, 2013.
                                                  36
                      __________________________________________________________
                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1                       “It was reasoned with much plausibility that if the roughs once
                         knew that quiet citizens might prepare to defend themselves without
 2                       danger of being punished for misdemeanor, the bare suspicion that
                         such a person had about him a weapon would disarm the roughs
 3                       and prevent robberies. This has in fact been one of the results.”

 4              201. Arguing against the reasons, the State of California repealed the ban on concealed
 5
     carry. The Daily Alta newspaper editorialized, in part, “To put a thing in its customary and
 6
     convenient receptacle is not concealment. Concealment is a matter of motive…”9
 7
                202. California Penal Code §25850 makes it a crime to carry a loaded firearm on one’s
 8
     person or in a vehicle, without regard to whether it is carried concealed or openly, while in any
 9

10   public place or on any public street in an unincorporated city, or any public place or public street

11   in a prohibited area of an unincorporated territory.
12              203. Plaintiffs seeks to carry their firearms in public in the manner of their choosing,
13
     concealed or open, throughout the State of California.
14
                204. By eliminating Plaintiffs’ ability to choose how to defend themselves in public and
15
     their tactical decision-making ability regarding how to carry their firearms, California’s firearm
16

17   licensing scheme unlawfully burdens and infringes upon Plaintiffs’ Second Amendment rights.

18              205. There is no legitimate, measurable, or quantifiable impact on public safety that

19   justifies California’s interference with Plaintiffs’ ability to choose how to carry their firearms for
20   self-defense in public.
21
                206. California’s firearm licensing scheme stripping law-abiding people, including
22
     Plaintiffs, of the ability to choose how to carry their firearms for self-defense in public is
23
     unconstitutional and serves no legitimate purpose.
24

25              207. California’s firearm licensing scheme restricting how Plaintiffs may carry their

26   firearms for self-defense in public unlawfully infringes upon and violates Plaintiffs’ Second

27

28   9
         NRA Institute for Legislative Action, Tuesday January 1, 2013, citing, The Daily Alta California, 1869.
                                                  37
                      __________________________________________________________
                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   Amendment right to bear arms for personal protection.
 2             208. California’s firearm licensing scheme deprives Plaintiffs of the ability to protect and
 3
     defend themselves from physical harm in the manner they choose.
 4
               209. California’s firearm licensing scheme controlling a licensee’s manner of carrying his
 5
     firearm in public should be declared a violation of the Second Amendment, enjoined from
 6

 7   enforcement, and stricken as unconstitutional.

 8             Demarcating the Manner of Personal Carry Violates the Fourth Amendment

 9             210. The protections of the Fourth Amendment are not limited to privacy interests; its
10
     protections encompass possessory and liberty interests even when privacy rights are not
11
     implicated. Soldal v. Cook County, 506 U.S. 56, 63-64, 113 S. Ct. 538, 121 L. Ed. 2d 450 & n.8
12
     (1992). A reasonable expectation of privacy is not required for Fourth Amendment protections to
13
     apply.” United States v. Jones, 565 U. S. 400, 406, 132 S. Ct. 945, 950 (2012). “[E]ven in the
14

15   absence of a trespass, a Fourth Amendment search occurs when the government violates a

16   subjective expectation of privacy that society recognizes as reasonable…In Katz, this Court
17   enlarged its then-prevailing focus on property rights by announcing that the reach of the Fourth
18
     Amendment does not turn upon the presence or absence of a physical intrusion.” Jones, 565 at
19
     414 (internal citations omitted) (Sotomayor, J., concurring).
20
               211. A seizure for Fourth Amendment purposes may occur when there is some
21

22   meaningful interference with an individual’s possessory interest in property. Kincaid v City of

23   Fresno, 2008 US Dist LEXIS 38532, at *10-11 (ED Cal May 12, 2008, No. CV-F-06-1445

24   OWW) citing, Soldal v. Cook County, Ill., 506 U.S. 56, 63, 113 S. Ct. 538, 121 L. Ed. 2d 450
25   (1992).
26
               212. A reasonable expectation of privacy is not required to trigger Fourth Amendment
27
     protection against seizures. See, e,g, Miranda v. City of Cornelius, 429 F.3d 858, 862 n.2 (9th Cir.
28
                                                38
                    __________________________________________________________
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   2005) (the city’s seizure/impoundment of parked car was subject to the Fourth Amendment’s
 2   reasonableness standard based on its interference with plaintiff’s property interests regardless of
 3
     whether there is an invasion of privacy”); United States v. Paige, 136 F.3d 1012, 1021 (5th Cir.
 4
     1998) (“The Supreme Court recently made clear that the protection afforded by the Fourth
 5
     Amendment extends to an individual’s possessory interests in property, even if his expectation of
 6

 7   privacy in that property has been completely extinguished.”) (citing Soldal)); Lenz v. Winburn, 51

 8   F.3d 1540, 1550 n.10 (11th Cir. 1995) (“It is true that a possessory interest is all that is needed for

 9   the Fourth Amendment's reasonableness requirement to apply to a seizure.”) (citing Soldal);
10
     Bonds v. Cox, 20 F.3d 697, 702 (6th Cir. 1994) (“[O]ur finding that Bonds had no reasonable
11
     expectation of privacy in the house at 4174 Dunn Avenue does not affect our conclusion that
12
     Bonds has standing to challenge the seizure of her property.”).
13
               213. Plaintiffs have a possessory interest in their firearms, inside of their homes and in
14

15   public.

16             214. California’s firearm licensing scheme unreasonably interferes with Plaintiffs’
17   possession and use of their personal property.
18
               215. Analogous to a “prior restraint” of free speech, California’s firearms licensing
19
     scheme unnecessarily restricts Plaintiffs’ right to enjoyment and use of their personal property in
20
     public.
21

22             216. California has enacted this statutory scheme because of the type of property that is

23   involved, in the absence of any inherent danger related to the manner of carry.

24             217. There is no inherent danger created by the manner in which Plaintiffs carry their
25   firearm in public for self-defense because they are law-abiding individuals with no statutory
26
     prohibitors to firearms possession.
27
               218. California has no legitimate governmental interest in controlling and/or interfering
28
                                                39
                    __________________________________________________________
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   with the way law-abiding individuals, including Plaintiffs, carry their firearms in public.
 2             219. California’s interference with Plaintiffs’ ability to choose how to carry their firearms
 3
     for self-defense in public is not substantially related to any legitimate governmental interest.
 4
               220. California’s firearm licensing scheme interference with, and restriction on, how a
 5
     licensee can carry his firearms in public should be declared a violation of the Fourth Amendment,
 6

 7   enjoined from enforcement, and stricken as unconstitutional.

 8         Demarcating the Manner of Personal Carry Violates the Fourteenth Amendment
                                    (Procedural Due Process)
 9
               221. Plaintiffs have a demonstrated property interest in their firearms.
10

11             222. California’s firearm licensing scheme deprives Plaintiffs of the right to enjoyment of

12   their property without due process, which interferes with and restricts the use and enjoyment of

13   their personal property.
14
               223. There is no valid governmental interest is at stake that justifies the statutory
15
     interference with Plaintiffs’ use and enjoyment of their property outside of their home and in
16
     public.
17
               224. California has no procedure in place to address the due process violations caused by
18

19   its statutory scheme prior to the actual interference with the property rights of law-abiding

20   individuals, including Plaintiffs.
21             225. California has no additional or substitute procedural safeguards to prevent this due
22
     process violation.
23
               226. The only purpose of California’s statutory scheme is to deprive its law-abiding
24
     residents of the right to carry firearms in public by creating a “good cause” requirement for
25

26   concealed carry, deemed by the state to be a mere ‘privilege’, a standard that the general member

27   of the public cannot attain, including Plaintiffs.

28             227. It is unconstitutional to require Plaintiffs to demonstrate “good cause” before being
                                                         40
                    __________________________________________________________
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   able to use and enjoy their property.
 2          228. California’s licensing scheme unlawfully interferes with and restricts the
 3
     constitutional right to the use and enjoyment of property and should be declared a violation of the
 4
     Fourteenth Amendment right to due process, enjoined from enforcement, and stricken as
 5
     unconstitutional.
 6

 7         Demarcating the Manner of Personal Carry Violates the Fourteenth Amendment
                                    (Substantive Due Process)
 8
            229. The Constitution does not explicitly mention any right of privacy. In a line of
 9
     decisions, going back as far as Union Pacific R. Co. v. Botsford, 141 U.S. 250, 251 (1891), the
10

11   Court has recognized that a right of personal privacy, or a guarantee of certain areas or zones of

12   privacy, does exist under the Constitution. Roe v Wade, 410 US 113, 152-153 (1973) (citing the

13   “roots of that right” in the First Amendment, Stanley v. Georgia, 394 U.S. 557, 564 (1969); in the
14
     Fourth and Fifth Amendments, Terry v. Ohio, 392 U.S. 1, 8-9 (1968), Katz v. United States, 389
15
     U.S. 347, 350 (1967), Boyd v. United States, 116 U.S. 616 (1886), Olmstead v. United States, 277
16
     U.S. 438, 478 (1928) (Brandeis, J., dissenting); in the penumbras of the Bill of Rights, Griswold
17
     v. Connecticut, 381 U.S., at 484-485; in the Ninth Amendment (Goldberg, J., concurring); or in
18

19   the concept of liberty guaranteed by the first section of the Fourteenth Amendment, see Meyer v.

20   Nebraska, 262 U.S. 390, 399 (1923)) (internal quotations omitted).
21          230. The Supreme Court has a long history of recognizing unenumerated fundamental
22
     rights as protected by substantive due process, even before the term evolved into its modern
23
     usage. Raich v Gonzales, 500 F3d 850, 863 (9th Cir 2007) citing, Casey, 505 U.S. 833, 112 S. Ct.
24
     2791, 120 L. Ed. 2d 674 (to have an abortion); Roe v. Wade, 410 U.S. 113, 93 S. Ct. 705, 35 L.
25

26   Ed. 2d 147 (1973) (same); Eisenstadt v. Baird, 405 U.S. 438, 92 S. Ct. 1029, 31 L. Ed. 2d 349

27   (1972) (to use contraception); Griswold, 381 U.S. 479, 85 S. Ct. 1678, 14 L. Ed. 2d 510 (to use

28   contraception, to marital privacy); Loving v. Virginia, 388 U.S. 1, 87 S. Ct. 1817, 18 L. Ed. 2d
                                                      41
                 __________________________________________________________
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   1010 (1967) (to marry); Rochin v. California, 342 U.S. 165, 72 S. Ct. 205, 96 L. Ed. 183 (1952)
 2   (to bodily integrity); Skinner v. Oklahoma ex rel. Williamson, 316 U.S. 535, 62 S. Ct. 1110, 86 L.
 3
     Ed. 1655 (1942) (to have children); Pierce v. Society of Sisters, 268 U.S. 510, 45 S. Ct. 571, 69 L.
 4
     Ed. 1070 (1925) (to direct the education and upbringing of one's children); Meyer v. Nebraska,
 5
     262 U.S. 390, 43 S. Ct. 625, 67 L. Ed. 1042 (1923) (same); Lawrence v. Texas, 539 U.S. 558,
 6

 7   578, 123 S. Ct. 2472, 156 L. Ed. 2d 508 (2003) (recognizing narrowly defined fundamental right

 8   to engage in consensual sexual activity, including homosexual sodomy, in the home without

 9   government intrusion).
10
             231. “The above decisions make it clear that …personal rights that can be deemed
11
     ‘fundamental’ or ‘implicit in the concept of ordered liberty’ are included in this guarantee of
12
     personal privacy.” Roe v. Wade, 410 US at 152.
13
            232. Abortion is a recognized, but unenumerated, fundamental right protected by
14

15   substantive due process. Roe v. Wade, 410 U.S. 113, 93 S. Ct. 705, 35 L. Ed. 2d 147 (1973).

16          233. Abortion is believed to be the right of a woman to choose what happens to her own
17   body during pregnancy.
18
            234. Abortion is not an enumerated fundamental right under the Bill of Rights.
19
            235. The right to bear arms is a “fundamental” “personal right”. The right to self-
20
     protection with a firearm inside and outside of one’s home is “fundamental” by the very fact that
21

22   it is enumerated in the Bill of Rights and protected by the Second Amendment.

23          236. The right to bears arms, therefore, is more fundamental and more inalienable, than

24   the unenumerated right to have an abortion.
25          237. The right to bear arms is a right protected by substantive due process.
26
            238. As a woman is free to choose the manner in which she handles her pregnancy based
27
     on an unenumerated right, the law-abiding individual has a greater right to choose the manner in
28
                                              42
                  __________________________________________________________
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   which s/he carries a firearm to protect her/his body in public, which is an enumerated right.
 2              239. How could the right to decide what happens to one’s body in one circumstance,
 3
     which has been argued to be for the protection of the life of the mother, be more fundamental than
 4
     the right of the individual to decide how to protect her/his life and preserve her/his body in the
 5
     first instance?
 6

 7              240. Forcing the law-abiding general member of the public, who cannot meet the “good

 8   cause” criteria, to carry openly, thereby stripping her/him of any element of surprise or tactical

 9   advantage s/he may have over a criminal assailant, violates the individual’s right to personal
10
     liberty.
11
                241. The Second Amendment provides that the right to keep and bear arms “shall not be
12
     infringed”. Whatever historical reasons or infringements on the manner of carry have occurred
13
     throughout the years, the “we’ve always done it that way” excuse fails.
14

15              242. There is no “compelling state interest” justifying California’s interference with how

16   an individual carries her/his firearm for self-protection in public. Cf., Roe v Wade, 410 US at 156
17   (1973) (internal citations omitted). Unlike an abortion, which affects the rights of two beings - the
18
     woman and her unborn baby, the right to bear arms only affects the individual and her/his right to
19
     self-protection.
20
                243. There is no compelling state interest justifying such an intrusion into the very
21

22   personal choice of how one carries, and trains mentally and physically to carry, a firearm and the

23   circumstances under which it is employed for self-preservation.

24              244. California’s licensing scheme should be declared a violation of the Fourteenth
25   Amendment right to substantive due process, enjoined from enforcement, and stricken as
26
     unconstitutional.
27

28
                                                 43
                     __________________________________________________________
                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1                             DECLARATORY JUDGMENT ALLEGATIONS
 2          245. There is an actual and present controversy between the parties. Plaintiffs contend
 3
     that: (1) California Penal Codes §26150 and §26155 violate Plaintiffs’ fundamental right to open
 4
     carry, a core right protected by the Second Amendment, by requiring “good cause” for the
 5
     issuance thereof; (2) California Penal Codes §26150 and §26155 violate Plaintiffs’ fundamental
 6

 7   right to open carry, a core right protected by the Second Amendment, by restricting the authority

 8   and validity of open carry licenses to the county of issuance; (3) California Penal Codes §26150

 9   and §26155 violate Plaintiffs’ fundamental right to open carry, a core right protected by the
10
     Second Amendment, by geographically restricting open carry licensees from carrying firearms in
11
     various counties based on the population size of the county; (4) the “may issue” language of
12
     California Penal Codes §26150 and §26155 is unconstitutional because open carry is a core and
13
     fundamental right protected by the Second Amendment, not subject to the subjective whims of a
14

15   licensing authority; (5) the geographical and population restrictions on open carry licenses set

16   forth in California Penal Codes §26150 and §26155 violate the Dormant Commerce Clause; (6)
17   the geographical and population restrictions on open carry licenses set forth in California Penal
18
     Codes §26150 and §26155 violate Plaintiffs’ Fourteenth Amendment right to interstate and
19
     intrastate travel; (7) California Penal Code §26350 violates Plaintiffs’ Second, Fourth, and
20
     Fourteenth Amendment rights to open carry of an unloaded handgun outside of their homes; (8)
21

22   California Penal Code §25850 criminalizing the open carry of a loaded firearm violates Plaintiffs’

23   rights under the Second Amendment, Fourth Amendment, and Fourteenth Amendment; and that

24   (9) California’s statutory licensing scheme unconstitutionally interferes with Plaintiffs’ Second,
25   Fourth, and Fourteenth Amendment (substantive and procedural) rights by artificially and
26
     subjectively demarcating the manner in which they choose to carry their property, to wit,
27
     firearms, in public. Defendants deny these contentions.
28
                                              44
                  __________________________________________________________
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1          246. Plaintiffs are seeking a judicial declaration that California Penal Codes §26150,
 2   §26155, §25850, and §26350 are (a) facially unconstitutional, and (b) as applied to Plaintiffs
 3
     violate their constitutional rights in the manner described in detail herein.
 4
            247. Plaintiffs also seek a judicial declaration that California’s licensing scheme violates
 5
     Plaintiffs’ Second Amendment right to open carry, Fourth Amendment right to the use and
 6

 7   enjoyment of their personal property without unlawful governmental interference, Fourteenth

 8   Amendment right to travel, Fourteenth Amendment right to procedural due process, and

 9   Fourteenth Amendment right to substantive due process.
10
            248. Plaintiffs should not have to risk criminal prosecution in order to exercise their core
11
     and fundamental human rights, as detailed above, and they should not have to choose between
12
     their fundamental rights and criminal prosecution.
13
                                     INJUNCTIVE RELIEF ALLEGATIONS
14

15          249. Injunctive relief is necessary to prevent Defendant from enforcing California’s carry

16   restrictions and corresponding criminal penalties. Plaintiffs are being continuously injured, in
17   fact, by (1) Defendants’ enforcement of California Penal Codes §26150 and §26155 requiring
18
     “good cause” for the issuance of an open carry license, a core fundamental right protected by the
19
     Second Amendment; (2) Defendants’ enforcement of California Penal Codes §26150 and §26155
20
     restricting the authority and validity of open carry licenses to the county of issuance, in violation
21

22   of the Second Amendment; (3) Defendants’ enforcement of California Penal Codes §26150 and

23   §26155 banning open carry licensees from carrying firearms in certain counties based on

24   population size, in violation of the Second Amendment; (4) Defendants’ enforcement of the “may
25   issue” language of California Penal Codes §26150 and §26155 leaving the open carry licensing
26
     process to the subjective whims of the licensing authority, in violation of the Second Amendment;
27
     (5) Defendants’ enforcement of the geographical and population restrictions of open carry set
28
                                              45
                  __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   forth in California Penal Codes §26150 and §26155, in violation of the Dormant Commerce
 2   Clause; (6) Defendants’ enforcement of the geographical and population restrictions of open carry
 3
     set forth in California Penal Codes §26150 and §26155, in violation of the Fourteenth
 4
     Amendment right to interstate and intrastate travel; (7) Defendants’ enforcement of California
 5
     Penal Code §26350, which violates Plaintiffs’ Second, Fourth, and Fourteenth Amendment rights
 6

 7   to open carry unloaded handguns in public; (8) Defendants’ enforcement of California Penal

 8   Code §25850 criminalizing the open carry of a loaded firearm where an open licensee carries in

 9   public outside of the county of issuance, which violates Plaintiffs’ rights under the Second
10
     Amendment, Fourth Amendment, and Fourteenth Amendment; and (9) Defendants’ enforcement
11
     of California’s statutory licensing scheme, which unconstitutionally interferes with Plaintiffs’
12
     Second, Fourth, and Fourteenth Amendment (a) substantive and (b) procedural Due Process
13
     rights by artificially and subjectively demarcating the manner in which they choose to carry their
14

15   personal property, to wit, firearms, in public.

16          250. The aforementioned statutes, customs, and policies prohibit Plaintiffs from openly
17   carrying a firearm in public for self-defense. If an injunction does not issue, Plaintiffs will
18
     continue to be irreparably harmed by the continued violation of their fundamental rights as
19
     guaranteed and protected by the United States Constitution. Plaintiffs should not have to risk
20
     criminal prosecution in order to exercise the core fundamental rights detailed above and they
21

22   should not have to choose between exercising their fundamental rights and being subject to

23   criminal prosecution, incarceration, and other legal penalties.

24          251. If not enjoined, Defendants will continue to enforce theses statutes, policies, and
25   customs in derogation of Plaintiffs’ constitutional rights. Plaintiffs have no speedy and adequate
26
     remedy at law. Damages are indeterminate and/or unascertainable and would not fully redress any
27
     harm suffered by Plaintiffs as a result of being unable to engage in activity protected by, inter
28
                                              46
                  __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   alia, the Second, Fourth, and Fourteenth Amendments.
 2           252. The injunctive relief sought herein would eliminate the irreparable harm and allow
 3
     Plaintiffs to exercise their core, fundamental rights as described herein, to wit, open carry of a
 4
     firearm throughout the State of California, loaded or unloaded, and the ability to choose the
 5
     manner in which they carry their personal property, to wit, firearms for self-defense in public.
 6

 7   Accordingly, injunctive relief is appropriate.

 8           253. Upon information and belief, Defendants deny the contentions stated herein.

 9                                              COUNT I
                                 Second Amendment “Good Cause” Requirement
10

11           254. Repeat and reallege paragraphs “1” through and including “253” as if set forth in

12   their entirety herein.

13           255. Defendants have violated a core right protected by the Second Amendment, to wit,
14
     Plaintiffs’ right to bear arms publicly by means of open carry by the enforcement of Penal Codes
15
     §26150 and §26155 requiring “good cause” for the issuance of an open carry license. Defendants,
16
     who bear the burden of justifying the restrictions placed on the exercise of fundamental rights,
17
     have no viable legal justification for the constitutional violations detailed herein.
18

19           256. Under the theory that Defendants are liable to Plaintiffs for violations of their

20   constitutional rights pursuant to 42 U.S.C. §1983, Plaintiffs are entitled to declaratory and
21   preliminary injunctive relief against such unconstitutional statutes, customs and policies as set
22
     forth herein and in Plaintiffs’ Prayer for relief.
23
                                              COUNT II
24                       Second Amendment Open Carry License Restriction by County
25           257. Repeat and reallege paragraphs “1” through and including “256” as if set forth in
26
     their entirety herein.
27
             258. Defendants have violated a core right protected by the Second Amendment, to wit,
28
                                              47
                  __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   Plaintiffs’ right to bear arms publicly by means of open carry by the enforcement of Penal Codes
 2   §26150 and §26155 which restrict the validity and authority of an open carry license to the county
 3
     of issuance. Defendants, who bear the burden of justifying the restrictions placed on the exercise
 4
     of fundamental rights, have no viable legal justification for the constitutional violations detailed
 5
     herein.
 6

 7             259. Under the theory that Defendants are liable to Plaintiffs for violations of their

 8   constitutional rights pursuant to 42 U.S.C. §1983, Plaintiffs are entitled to declaratory and

 9   preliminary injunctive relief against such unconstitutional statutes, customs and policies as set
10
     forth herein and in Plaintiffs’ Prayer for relief.
11
                                              COUNT III
12                    Second Amendment Open Carry License Restriction by Population Size

13             260. Repeat and reallege paragraphs “1” through and including “259” as if set forth in
14
     their entirety herein.
15
               261. Defendants have violated a core right protected by the Second Amendment, to wit,
16
     Plaintiffs’ right to bear arms publicly by means of open carry by the enforcement of Penal Code
17
     §26150 and §26155 which restricts Plaintiffs’ ability to open carry based on county population
18

19   size. Defendants, who bear the burden of justifying the restrictions placed on the exercise of

20   fundamental rights, have no viable legal justification for the constitutional violations detailed
21   herein.
22
               262. Under the theory that Defendants are liable to Plaintiffs for violations of their
23
     constitutional rights pursuant to 42 U.S.C. §1983, Plaintiffs are entitled to declaratory and
24
     preliminary injunctive relief against such unconstitutional statutes, customs and policies as set
25

26   forth herein and in Plaintiffs’ Prayer for relief.

27                                             COUNT IV
                        Second Amendment “May Issue” Language for Open Carry License
28
                                                48
                    __________________________________________________________
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1           263. Repeat and reallege paragraphs “1” through and including “262” as if set forth in
 2   their entirety herein.
 3
             264. Defendants have violated a core right protected by the Second Amendment, to wit,
 4
     Plaintiffs’ right to bear arms publicly by means of open carry by enforcing the “may issue”
 5
     language of Penal Codes §26150 and §26155 permits the subjective and unconstitutional denial of
 6

 7   open carry license applications by law-abiding individuals. Defendants, who bear the burden of

 8   justifying the restrictions placed on the exercise of fundamental rights, have no viable legal

 9   justification for the constitutional violations detailed herein.
10
             265. Under the theory that Defendants are liable to Plaintiffs for violations of their
11
     constitutional rights pursuant to 42 U.S.C. §1983, Plaintiffs are entitled to declaratory and
12
     preliminary injunctive relief against such unconstitutional statutes, customs and policies as set
13
     forth herein and in Plaintiffs’ Prayer for relief.
14

15                                                COUNT V
                              Dormant Commerce Clause Violation – County of Issuance
16
             266. Repeat and reallege paragraphs “1” through and including “265” as if set forth in
17
     their entirety herein.
18

19           267. Defendants’ enforcement of Penal Codes §26150 and §26155 restricting the open

20   carry of a loaded firearm to the county of issuance violates the [Dormant] Commerce Clause,
21   U.S. Const. art. I, §8, cl. 3. Defendants, who bear the burden of justifying the restrictions placed
22
     on the exercise of fundamental rights, have no viable legal justification for the constitutional
23
     violations detailed herein.
24
             268. Under the theory that Defendants are liable to Plaintiffs for violations of their
25

26   constitutional rights pursuant to 42 U.S.C. §1983, Plaintiffs are entitled to declaratory and

27   preliminary injunctive relief against such unconstitutional statutes, customs and policies as set

28   forth herein and in Plaintiffs’ Prayer for relief.
                                              49
                  __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1                                              COUNT VI
                              Commerce Clause Violation – County Population Size
 2

 3           269. Repeat and reallege paragraphs “1” through and including “268” as if set forth in

 4   their entirety herein.

 5           270. Defendants’ enforcement of Penal Codes §26150 and §26155 restricting open carry
 6   of a loaded firearm to counties having a population under 200,000 violates the [Dormant]
 7
     Commerce Clause, U.S. Const. art. I, §8, cl. 3. Defendants, who bear the burden of justifying the
 8
     restrictions placed on the exercise of fundamental rights, have no viable legal justification for the
 9
     constitutional violations detailed herein.
10

11           271. Under the theory that Defendants are liable to Plaintiffs for violations of their

12   constitutional rights pursuant to 42 U.S.C. §1983, Plaintiffs are entitled to declaratory and

13   preliminary injunctive relief against such unconstitutional statutes, customs and policies as set
14
     forth herein and in Plaintiffs’ Prayer for relief.
15
                                                  COUNT VII
16                            Fourteenth Amendment Violation – County of Issuance
                                          (Right to Intrastate Travel)
17
             272. Repeat and reallege paragraphs “1” through and including “271” as if set forth in
18

19   their entirety herein.

20           273. Defendants’ enforcement of Penal Codes §26150 and §26155 restricting the open
21   carry of a loaded firearm to the county of issuance violates Plaintiffs’ Fourteenth Amendment
22
     right to intrastate travel. Defendants, who bear the burden of justifying the restrictions placed on
23
     the exercise of fundamental rights, have no viable legal justification for the constitutional
24
     violations detailed herein.
25

26           274. Under the theory that Defendants are liable to Plaintiffs for violations of their

27   constitutional rights pursuant to 42 U.S.C. §1983, Plaintiffs are entitled to declaratory and

28   preliminary injunctive relief against such unconstitutional statutes, customs and policies as set
                                                     50
                  __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   forth herein and in Plaintiffs’ Prayer for relief.
 2                                                 COUNT VIII
 3                            Fourteenth Amendment Violation – County Population Size
                                            (Right to Intrastate Travel)
 4
             275. Repeat and reallege paragraphs “1” through and including “274” as if set forth in
 5
     their entirety herein.
 6

 7           276. Defendants’ enforcement of Penal Codes §26150 and §26155 restricting open carry

 8   of a loaded firearm to the county of issuance violates Plaintiffs’ Fourteenth Amendment rights to

 9   intrastate travel. Defendants, who bear the burden of justifying the restrictions placed on the
10
     exercise of fundamental rights, have no viable legal justification for the constitutional violations
11
     detailed herein.
12
             277. Under the theory that Defendants are liable to Plaintiffs for violations of their
13
     constitutional rights pursuant to 42 U.S.C. §1983, Plaintiffs are entitled to declaratory and
14

15   preliminary injunctive relief against such unconstitutional statutes, customs and policies as set

16   forth herein and in Plaintiffs’ Prayer for relief.
17                                                   COUNT IX
                                Second, Fourth, and Fourteenth Amendment Violation
18
                                                 (Penal Code §25850)
19
             278. Repeat and reallege paragraphs “1” through and including “277” as if set forth in
20
     their entirety herein.
21

22           279. Defendants’ enforcement of California Penal Code §25850, to the extent that the

23   statute criminalizes the open carry of a loaded firearm by an open carry licensee in a county other

24   than the county of issuance, whether on one’s person or in a vehicle while in any public place or
25   on any public street in an unincorporated city, or any public place or public street in a prohibited
26
     area of an unincorporated territory, violates Plaintiffs’ Second, Fourth, and Fourteenth
27
     Amendment rights. Defendants, who bear the burden of justifying the restrictions placed on the
28
                                              51
                  __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   exercise of fundamental rights, have no viable legal justification for the constitutional violations
 2   detailed herein.
 3
             280. Under the theory that Defendants are liable to Plaintiffs for violations of their
 4
     constitutional rights pursuant to 42 U.S.C. §1983, Plaintiffs are entitled to declaratory and
 5
     preliminary injunctive relief against such unconstitutional statutes, customs and policies as set
 6

 7   forth herein and in Plaintiffs’ Prayer for relief.

 8                                                 COUNT X
                              Second, Fourth, and Fourteenth Amendment Violation
 9                                             (Penal Code §26350)
10
             281. Repeat and reallege paragraphs “1” through and including “280” as if set forth in
11
     their entirety herein.
12
             282. Defendants’ enforcement of California Penal Code §26350, to the extent that the
13
     statute criminalizes the open carry of an unloaded firearm by an open carry licensee on one’s
14

15   person or in a vehicle while in any public place or on any public street in an unincorporated city,

16   or any public place or public street in a prohibited area of an unincorporated territory, violates
17   Plaintiffs’ Second, Fourth, and Fourteenth Amendment rights. Defendants, who bear the burden
18
     of justifying the restrictions placed on the exercise of fundamental rights, have no viable legal
19
     justification for the constitutional violations detailed herein.
20
             283. Under the theory that Defendants are liable to Plaintiffs for violations of their
21

22   constitutional rights pursuant to 42 U.S.C. §1983, Plaintiffs are entitled to declaratory and

23   preliminary injunctive relief against such unconstitutional statutes, customs and policies as set

24   forth herein and in Plaintiffs’ Prayer for relief.
25                                                 COUNT XI
26                                         Second Amendment Violation
                                          Demarcation of Manner of Carry
27
             284. Repeat and reallege paragraphs “1” through and including “283” as if set forth in
28
                                              52
                  __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   their entirety herein.
 2           285. Defendants have violated a core right protected by the Second Amendment, to wit,
 3
     Plaintiffs’ right to carry their firearms in public for self-protection in a manner of their choosing
 4
     by dictating the manner in which they carry their firearms while in public through a statutory
 5
     licensing scheme, including Penal Codes §26150 and §26155, and criminal statutes §26350 and
 6

 7   §25850, which are based on artificial and speculative beliefs and ideas having no actual effect on

 8   a legitimate governmental interest. Defendants, who bear the burden of justifying the restrictions

 9   placed on the exercise of fundamental rights, have no viable legal justification for the
10
     constitutional violations detailed herein.
11
             286. Under the theory that Defendants are liable to Plaintiffs for violations of their
12
     constitutional rights pursuant to 42 U.S.C. §1983, Plaintiffs are entitled to declaratory and
13
     preliminary injunctive relief against such unconstitutional statutes, customs and policies as set
14

15   forth herein and in Plaintiffs’ Prayer for relief.

16                                            COUNT XII
                    Fourth Amendment Interference with Property and Possessory Interests
17
             287. Repeat and reallege paragraphs “1” through and including “286” as if set forth in
18

19   their entirety herein.

20
21           288. Defendants have violated a core right protected by the Fourth Amendment, to wit,
22
     Plaintiffs’ fundamental possessory right to their private property by dictating the manner in which
23
     they carry their firearms in public through a statutory licensing scheme, including Penal Codes
24
     §26150 and §26155, and criminal statutes §26350 and §25850, which are based on artificial and
25

26   speculative beliefs and ideas having no actual effect on a legitimate governmental interest.

27   Defendants, who bear the burden of justifying the restrictions placed on the exercise of

28   fundamental rights, have no viable legal justification for the constitutional violations detailed
                                                      53
                 __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   herein.
 2             289. Under the theory that Defendants are liable to Plaintiffs for violations of their
 3
     constitutional rights pursuant to 42 U.S.C. §1983, Plaintiffs are entitled to declaratory and
 4
     preliminary injunctive relief against such unconstitutional statutes, customs and policies as set
 5
     forth herein and in Plaintiffs’ Prayer for relief.
 6

 7                                                COUNT XIII
                              Fourteenth Amendment Violation – Procedural Due Process
 8                                        Demarcation of Manner of Carry

 9             290. Repeat and reallege paragraphs “1” through and including “289” as if set forth in
10
     their entirety herein.
11
               291. Defendants are violating a core right protected by the Fourteenth Amendment, to
12
     wit, Plaintiffs’ right to procedural due process by enacting and enforcing a statutory scheme
13
     having criminal penalties that interfere with and extinguish their ability to decide how to carry
14

15   their private property while in public through a statutory licensing scheme, including Penal Codes

16   §26150 and §26155, and criminal statutes §26350 and §25850, which are based on artificial and
17   speculative beliefs and ideas having no actual effect on a legitimate governmental interest,
18
     without the opportunity to be heard.
19
               292. Defendants’ actions constitutes an unreasonable, unjustified and unlawful
20
     interference with, and deprivation of, the full use and enjoyment of Plaintiffs’ property.
21

22   Defendants, who bear the burden of justifying the restrictions placed on the exercise of

23   fundamental rights, have no viable legal justification for the constitutional violations detailed

24   herein.
25             293. Under the theory that Defendants are liable to Plaintiffs for violations of their
26
     constitutional rights pursuant to 42 U.S.C. §1983, Plaintiffs are entitled to declaratory and
27
     preliminary injunctive relief against such unconstitutional statutes, customs and policies as set
28
                                                54
                    __________________________________________________________
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   forth herein and in Plaintiffs’ Prayer for relief.
 2                                                COUNT XIV
 3                            Fourteenth Amendment Violation – Substantive Due Process
                                          Demarcation of Manner of Carry
 4
               294. Repeat and reallege paragraphs “1” through and including “293” as if set forth in
 5
     their entirety herein.
 6

 7             295. Defendants are violating a core fundamental human right protected by the

 8   Fourteenth Amendment, to wit, Plaintiffs’ substantive right to due process by enacting and

 9   enforcing a statutory scheme having criminal penalties that removes Plaintiffs’ ability to decide
10
     how to carry their private property while in public through a statutory licensing scheme, including
11
     Penal Codes §26150 and §26155, and criminal statutes §26350 and §25850, which are based on
12
     artificial and speculative beliefs and ideas having no actual effect on a legitimate governmental
13
     interest. Defendants, who bear the burden of justifying the restrictions placed on the exercise of
14

15   fundamental rights, have no viable legal justification for the constitutional violations detailed

16   herein.
17             296. Under the theory that Defendants are liable to Plaintiffs for violations of their
18
     constitutional rights pursuant to 42 U.S.C. §1983, Plaintiffs are entitled to declaratory and
19
     preliminary injunctive relief against such unconstitutional statutes, customs and policies as set
20
     forth herein and in Plaintiffs’ Prayer for relief.
21

22                                              PRAYER FOR RELIEF

23             WHEREFORE, Plaintiffs request that judgment be entered in their favor and against

24   Defendants as follows:
25             1. A declaration that the open carriage of firearms by law-abiding individuals for self-
26
     defense in public is a core and fundamental right protected by the Second Amendment.
27
               2. A declaration that state laws prohibiting the open carriage of firearms in public by law-
28
                                                55
                    __________________________________________________________
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   abiding individuals for self-defense is facially unconstitutional and as applied to Plaintiffs.
 2          3. A declaration that the “good cause” language of California Penal Codes §26150 and
 3
     §26155 for the issuance of an open carry firearm license is facially unconstitutional and as
 4
     applied to Plaintiffs as it violates the Second Amendment.
 5
            4. A declaration that the “may issue” language of California Penal Codes §26150 and
 6

 7   §26155 for the issuance of an open carry firearm license is facially unconstitutional and as

 8   applied to Plaintiffs as it violates the Second Amendment.

 9          5. A declaration that the ability of law-abiding individuals to choose the manner in which
10
     they possess and/or carry their property [firearms] in public for self-defense is a fundamental
11
     right protected by the Second, Fourth and Fourteenth Amendments.
12
            6. A declaration that state laws demarcating and/or interfering with the manner in which
13
     law-abiding individuals possess and/or carry their property [firearms] in public for self-defense
14

15   are facially unconstitutional and as applied to Plaintiffs.

16          7. A declaration that California Penal Codes §26150 and §26155 are facially
17   unconstitutional and as applied to Plaintiffs because they unlawfully and unjustifiably interfere
18
     with Plaintiffs’ use and enjoyment of their property, to wit, firearms in violation of the Second,
19
     Fourth, and Fourteenth Amendments.
20
            8. A declaration that California’s restrictions on the geographical validity of a carry
21

22   license to the county of issuance violates the Second, Fourth, and Fourteenth Amendments, and

23   the Dormant Commerce Clause.

24          9. A declaration that restricting the validity of a carry license to a particular
25   county/counties based on their population size the Second, Fourth, and Fourteenth Amendments,
26
     and the Dormant Commerce Clause.
27
            10. A declaration that Penal Codes §26150, §26155, §26350, and §25850 are facially
28
                                              56
                  __________________________________________________________
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   unconstitutional and as applied to Plaintiffs as they preclude law-abiding individuals from openly
 2   carrying a firearm in public for self-defense.
 3
            11. An Order preliminarily and permanently enjoining the Attorney General of California
 4
     and all officers, agents, servants, employees, and persons acting in concert and under his authority
 5
     from enforcing the “good cause” requirement for the issuance of open carry license as provided
 6

 7   for in California Penal Codes §26150 and §26155.

 8          12. An Order preliminarily and permanently enjoining the Attorney General of California

 9   and all officers, agents, servants, employees, and persons acting in concert and under his authority
10
     from enforcing the “may issue” language for the issuance of open carry license as provided for in
11
     California Penal Codes §26150 and §26155.
12
            13. An Order preliminarily and permanently enjoining the Attorney General of California
13
     and all officers, agents, servants, employees, and persons acting in concert and under his authority
14

15   from enforcing the “county of issuance” limitation of the validity and effectiveness of open carry

16   licenses as provided for in California Penal Codes §26150 and §26155.
17          14. An Order preliminarily and permanently enjoining the Attorney General of California
18
     and all officers, agents, servants, employees, and persons acting in concert and under his authority
19
     from enforcing geographical restrictions on the issuance of open carry licenses based on the
20
     population of the county as provided for in California Penal Codes §26150 and §26155.
21

22          15. An Order preliminarily and permanently enjoining the Attorney General of California

23   and all officers, agents, servants, employees, and persons acting in concert and under his authority

24   from enforcing California Penal Codes §25850 and §26350 against open carry licensees for
25   openly carrying loaded and/or unloaded firearms.
26
            16. An Order preliminarily and permanently enjoining the Attorney General of California
27
     and all officers, agents, servants, employees, and persons acting in concert and under his authority
28
                                              57
                  __________________________________________________________
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 1   from interfering with and/or infringing upon the manner in which law-abiding individuals carry
 2   their firearm in public as provided for in California Penal Codes §26150 and §26155.
 3
            17. An Order preliminarily and permanently enjoining the Attorney General of California
 4
     and all officers, agents, servants, employees, and persons acting in concert and under his authority
 5
     from enforcing any other laws that interfere with and/or deny the fundamental right of Plaintiffs
 6

 7   and other law-abiding individuals to openly carry a firearm in public for self-defense.

 8          18. An Order preliminarily and permanently enjoining the Attorney General of California

 9   and all officers, agents, servants, employees, and persons acting in concert and under his authority
10
     from enforcing any other laws that interfere with and/or deny the fundamental right of Plaintiffs
11
     and other law-abiding individuals to choose the manner in which they possess and/or carry a
12
     firearm in public for self-defense.
13
            19. Reasonable statutory attorney’s fees, costs of suit, and disbursements pursuant to 42
14

15   U.S.C. § 1988.

16          20. Any such further or alternative relief as the Court deems just and proper.
17

18
                                                          Respectfully submitted,
19
     Dated: April 9, 2019                                 COSCA LAW CORPORATION
20
                                                          /s/ Chris Cosca
21                                                        Chris Cosca
22                                                        Counsel for Plaintiffs
                                                          Email: coscalaw@gmail.com
23

24                                                        Amy L. Bellantoni (AB3061)
                                                          The Bellantoni Law Firm, PLLC
25                                                        2 Overhill Road, Suite 400
26                                                        Scarsdale, New York 10583
                                                          abell@bellantoni-law.com
27                                                        (914) 367-0090 (t)
                                                          (914) 367-0095 (f)
28                                                        *Pro Hac Vice Application Forthcoming
                                              58
                  __________________________________________________________
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
